Exhibit 10.1
 
EXECUTION COPY
 


 


 


 
CREDIT AGREEMENT
 
Dated as of February 18, 2009
 
Among
 


 
RITE AID FUNDING II
as the Borrower
 
and
 
the Lenders party hereto
 
and
 
CITICORP NORTH AMERICA, INC.
as the Administrative Agent
 
and
 
RITE AID HDQTRS. FUNDING, INC.
as Collection Agent
 
and
 
Each of the Parties named on Schedule III
hereto as Originators
 
and
 
CITIGROUP GLOBAL MARKETS INC.
as the Sole Lead Arranger and Sole Bookrunning Manager
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS
1
            SECTION 1.01.
Certain Defined Terms
1
            SECTION 1.02.
Other Terms
21
     
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
21
            SECTION 2.01.
The Commitments
21
            SECTION 2.02.
Loans and Borrowings
22
            SECTION 2.03.
Requests for Borrowings
22
            SECTION 2.04.
Funding of Borrowings
23
            SECTION 2.05.
Interest Elections
23
            SECTION 2.06.
Repayment of Loans; Evidence of Indebtedness
25
            SECTION 2.07.
Repayment of Loans
25
            SECTION 2.08.
Prepayment of Loans
25
            SECTION 2.09.
Interest
27
            SECTION 2.10.
Alternate Rate of Interest
27
            SECTION 2.11.
Increased Costs
28
            SECTION 2.12.
Break Funding Payments
29
            SECTION 2.13.
Fees
29
            SECTION 2.14.
Taxes
30
            SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
31
            SECTION 2.16.
Mitigation Obligations; Replacement of Lenders
33
            SECTION 2.17.
Security Interest
33
            SECTION 2.18.
Right of Setoff
34
            SECTION 2.19.
Settlement Procedures
34
     
ARTICLE III CONDITIONS PRECEDENT
37
ARTICLE IV REPRESENTATIONS AND WARRANTIES
41
            SECTION 4.01.
Representations and Warranties of the Borrower
41
            SECTION 4.02.
Representations and Warranties of the Collection Agent
44
     
ARTICLE V COVENANTS
45
            SECTION 5.01.
Covenants of the Borrower
45
            SECTION 5.02.
Covenants of the Borrower, the Collection Agent and the Originators
55
     
ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES AND PARTICIPATED
RECEIVABLES
56
            SECTION 6.01.
Designation of Collection Agent
56
            SECTION 6.02.
Duties of Collection Agent
56
            SECTION 6.03.
Certain Rights of the Administrative Agent
58
            SECTION 6.04.
Rights and Remedies
59
            SECTION 6.05.
Further Actions Evidencing the Loans
59
            SECTION 6.06.
Covenants of the Collection Agent and each Originator
60
            SECTION 6.07.
Indemnities by the Collection Agent
61
            SECTION 6.08.
Representations of the Collection Agent
62

 
i

--------------------------------------------------------------------------------


 
            SECTION 6.09.
Establishment of Deposit Accounts
63
            SECTION 6.10.
Establishment of Administrative Agent’s Account and Cure Account
63
     
ARTICLE VII EVENTS OF DEFAULT
65
            SECTION 7.01.
Events of Default
65
     
ARTICLE VIII THE ADMINISTRATIVE AGENT
69
            SECTION 8.01.
Authorization and Action
69
            SECTION 8.02.
Administrative Agent’s Reliance, Etc.
70
            SECTION 8.03.
Administrative Agent and Affiliates
70
            SECTION 8.04.
Indemnification of Administrative Agent
70
            SECTION 8.05.
Delegation of Duties
71
            SECTION 8.06.
Action or Inaction by Administrative Agent
71
            SECTION 8.07.
Notice of Events of Default
71
            SECTION 8.08.
Non-Reliance on Administrative Agent and Other Parties
71
            SECTION 8.09.
Successor Administrative Agent
72
            SECTION 8.10.
Reports and Notices
72
     
ARTICLE IX [INTENTIONALLY OMITTED]
73
ARTICLE X INDEMNIFICATION
73
            SECTION 10.01.
Indemnities by the Borrower
73
     
ARTICLE XI MISCELLANEOUS
75
            SECTION 11.01.
Amendments, Etc
75
            SECTION 11.02.
Notices, Etc
76
            SECTION 11.03.
Assignability
76
            SECTION 11.04.
Costs, Expenses and Taxes
79
            SECTION 11.05.
Waiver of Consequential Damages
80
            SECTION 11.06.
Confidentiality
80
            SECTION 11.07.
GOVERNING LAW
81
            SECTION 11.08.
Execution in Counterparts
81
            SECTION 11.09.
Survival of Termination
81
            SECTION 11.10.
Consent to Jurisdiction
81
            SECTION 11.11.
WAIVER OF JURY TRIAL
82
            SECTION 11.12.
Judgment
82
            SECTION 11.13.
USA Patriot Act
82
            SECTION 11.14.
RFA Intercreditor Agreement
83

 
ii

--------------------------------------------------------------------------------


 
SCHEDULES
 
SCHEDULE I
-
Deposit Banks and Account Banks
SCHEDULE II
-
Credit and Collection Policy
SCHEDULE III
-
Addresses
SCHEDULE IV
-
Months
SCHEDULE V
-
Material Litigation
SCHEDULE VI
-
[Intentionally Omitted]
SCHEDULE VII
-
Administrative Agent’s Account and Cure Account
SCHEDULE VIII
-
Commitments



ANNEXES
 
ANNEX A
-
Form of Daily Report
ANNEX A-1
-
Form of Borrower Report
ANNEX A-2
-
Form of Interim Report
ANNEX B
-
Form of Deposit Account Agreement
ANNEX C
-
[Intentionally Omitted]
ANNEX D
-
Assignment and Acceptance
ANNEX E
-
Form of Funds Transfer Letter
ANNEX F
-
Form of Note
ANNEX G
-
Form of Parent Undertaking (Collection Agent)
ANNEX H
-
[Intentionally Omitted]
ANNEX I
-
Business Associate Addendum
ANNEX J
-
[Intentionally Omitted]
ANNEX K
-
Service Provider Addendum

 
 
iii

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
Dated as of February 18, 2009
 
RITE AID FUNDING II, a Cayman Islands exempted company incorporated with limited
liability (the “Borrower”), the lenders from time to time party hereto (the
“Lenders”), CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as
administrative agent and collateral processing agent (in such capacities,
together with any successor in such capacities, the “Administrative Agent”) for
the Lenders, RITE AID HDQTRS. FUNDING, INC., a Delaware corporation, as
Collection Agent, and each of the parties named on Schedule III hereto as
Originators, agree as follows:
 
PRELIMINARY STATEMENT.  The Borrower has acquired, and may continue to acquire,
Receivables (as hereinafter defined) and Participation Interests (as hereinafter
defined) from Cayman SPE I (as hereinafter defined), either by purchase or by
contribution to the capital of the Borrower, as determined from time to time by
the Borrower and Cayman SPE I.  The Borrower wishes to obtain loans from the
Lenders which will be secured by, among other things, the Receivables and
Participation Interests.  The Lenders are prepared to make such loans, in each
case on the terms set forth herein.  Accordingly, the parties agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
SECTION 1.01.     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account Bank” has the meaning specified in the definition of “Governmental
Entity Receivables Agreement.”
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) (i) the Eurodollar Rate for
such Interest Period, multiplied by (ii) the Statutory Reserve Rate, and (b) 3%
per annum.
 
“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.
 
“Administrative Agent’s Account” has the meaning specified in Section 6.10(a).
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 

--------------------------------------------------------------------------------


 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time that for any day shall be equal to the highest of: (a) the Base
Rate in effect on such day; (b) the Federal Funds Rate in effect on such day
plus 0.50% per annum; and (c) the Adjusted LIBO Rate (without giving effect to
clause (b) thereof) for an Interest Period of one month beginning on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.0% per annum.
 
“Applicable Margin” means, at any time,  (a) with respect to any ABR Loan, 11%
per annum and (b) with respect to any Eurodollar Loan, 12% per annum.
 
“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Lender, an Eligible Assignee and the Administrative Agent, pursuant to
which such Eligible Assignee may become a party to this Agreement, in
substantially the form of Annex D hereto.
 
“Base Rate” means the rate of interest announced publicly by Citibank in
New York, New York from time to time as Citibank’s base rate.
 
“Beneficiary” means, as of any date, the Lenders and the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Administrative Agent may
reasonably request from time to time, furnished by the Collection Agent pursuant
to Section 6.02(g).
 
“Borrower’s Account” means Account No. 304 264 903, Rite Aid Funding II at
JPMorgan Chase Bank, N.A., 1 Chase Manhattan Plaza, New York, NY ABA# 021 000
021.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of a Eurodollar Loan, as to which a single Interest
Period is in effect.
 
“Borrowing Base” means, at any time, an amount equal to the sum, without
duplication, of the following:
 

 
(a)
85% of the book value of Eligible Receivables; plus

 
2

--------------------------------------------------------------------------------


 

 
(b)
85% of the book value of Eligible Participated Receivables; minus
       
(c)
any reserves established by the Administrative Agent or the Required Lenders in
its or their discretion exercised in a commercially reasonable manner to reflect
Borrowing Base Factors; minus
       
(d)
the lesser of (i) the then RFA Borrowing Base and (ii) the then RFA Aggregate
Bank Commitments (or, if all the “Bank Commitments” of the “Banks” under and as
defined in the Receivables Financing Agreement have terminated, in lieu of
clauses (i) and (ii) above, the then aggregate outstanding principal amount of
the advances made under the Receivables Financing Agreement).

 
The Administrative Agent, in its discretion exercised in a commercially
reasonable manner to reflect Borrowing Base Factors, may (i) reduce either or
both of the advance rates set forth in clauses (a) and (b) above from time to
time and (ii) thereafter increase either or both of such advance rates to an
advance rate not in excess of the applicable advance rate set forth in
clauses (a) and (b) above.  The Administrative Agent will give prompt written
notice to the Borrower and the Lenders of any adjustments effected pursuant to
the preceding sen
tence.
 
“Borrowing Base Factors” means factors affecting the saleability or
collectability of any Eligible Receivables, Eligible Participated Receivables or
Participation Interests, factors affecting the market value of any Eligible
Receivables, Eligible Participated Receivables or Participation Interests, other
impediments to the Administrative Agent’s ability to realize upon any Eligible
Receivables, Eligible Participated Receivables or Participation Interests and
other factors affecting the credit value to be afforded any Eligible
Receivables, Eligible Participated Receivables or Participation Interests.
 
“Borrowing Request” means the request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, Chicago, Illinois and Atlanta, Georgia and (ii) if
this definition of “Business Day” is utilized in connection with the Eurodollar
Rate, dealings are carried out in the London interbank market.
 
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under any Capital Lease, which obligations should be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
3

--------------------------------------------------------------------------------


 
“Cayman SPE I” means Rite Aid Funding I, a Cayman Islands exempted company
incorporated with limited liability, incorporated on August 11, 2004 under the
name Cayman Resources (21) Ltd. (registration no. 138720).
 
“CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 U.S.C. §§ 1071-1106, and all
regulations promulgated thereunder including without limitation (a) all federal
statutes (whether set forth in 10 U.S.C. §§ 1071-1106 or elsewhere) affecting
CHAMPUS and (b) all rules, regulations (including 32 CFR 199), manuals, orders
and administrative, reimbursement and other guidelines of all Governmental
Entities (including, without limitation, the Department of Health and Human
Services, the Department of Defense, the Department of Transportation, the
Assistant Secretary of Defense (Health Affairs) and the Office of CHAMPUS, or
any Person or entity succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing (whether or
not having the force of law) in each case, as amended, supplemented or otherwise
modified from time to time.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the effective date of this Agreement), other than
Green Equity Investors III, L.P. and its Affiliates or The Jean Coutu Group
(PJC) Inc. and its Affiliates, of 30% or more of the outstanding shares of
common stock of the Parent; (b) at the end of any period of 12 consecutive
calendar months, the occupation of a majority of the seats on the board of
directors of the Parent by Persons who were not members of the board of
directors of the Parent on the first day of such period; or (c) the occurrence
of a “Change of Control”, as defined in any Indenture or other agreement that
governs the terms of any Material Debt.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date hereof.
 
“Citibank” means Citibank, N.A., a national banking association, its successors
and assigns.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.
 
“CMS” means Centers for Medicare & Medicaid Services of the Department of Health
and Human Services, and any successor agency.
 
4

--------------------------------------------------------------------------------


 
“CNAI” has the meaning specified in the introductory paragraph hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning specified in Section 2.17.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Receivables and Participated Receivables.
 
“Collection Agent Default” means (a) proceeding of the type described in
Section 7.01(g) instituted by or against the Collection Agent (without giving
effect to any grace period provided therein), (b) the failure of the Collection
Agent to pay or deposit any amounts or perform any duties required of it under
this Agreement (after giving effect to any grace period provided in Section
7.01(a)), or (c) the occurrence of any other Event of Default with respect to
the Collection Agent under this Agreement or any other Transaction Document
which specifically refers to the Collection Agent.
 
“Collection Agent Fee” has the meaning specified in Section 2.13(a).
 
“Collections” means, with respect to any Receivable or Participated Receivable,
all cash collections and other cash proceeds of such Receivable or Participated
Receivable, including, without limitation, all cash proceeds of Related Security
with respect to such Receivable or Participated Receivable.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan hereunder on the Effective Date, expressed as an amount
representing the principal amount of the Loan to be made (or deemed to be made)
by such Lender hereunder on the Effective Date, as such commitment may be (a)
reduced or increased from time to time on or prior to the Effective Date
pursuant to assignments by or to such Lender pursuant to Section 11.03, and (b)
otherwise reduced, increased or terminated in accordance with the terms and
conditions hereof.  The initial amount of each Lender’s Commitment is set forth
on Schedule VIII, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The aggregate amount
of the Lenders’ Commitments on the Effective Date is set forth on
Schedule VIII.  Each Lender’s Commitment, if any, shall be zero once such Lender
has made its Loan on the Effective Date.  In any event, no Lender shall have a
Commitment after the Effective Date.
 
“Concentration Limit” for any Obligor means (i) so long as such Obligor’s
long-term public senior unsecured and unguaranteed debt securities shall be
rated at least BBB- by S&P or Baa3 by Moody’s and such Obligor is not a
Governmental Entity, 20% of the sum of the Outstanding Balance of Eligible
Receivables and the Outstanding Balance of Eligible Participated Receivables,
(ii) so long as such Obligor’s long-term public senior unsecured and
unguaranteed debt securities shall be rated by S&P or Moody’s, but shall not
meet the criteria established in (i) above, 10% of the sum of the Outstanding
Balance of Eligible Receivables and the Outstanding Balance of Eligible
Participated Receivables, and (iii) so long as such Obligor does not have
long-term public senior unsecured and unguaranteed debt securities that are
rated by S&P or Moody’s, 5% of the sum of the Outstanding Balance of Eligible
Receivables and the Outstanding Balance of Eligible Participated Receivables;
provided, however, that, in each case,
 
5

--------------------------------------------------------------------------------


 
the foregoing percentages shall be determined by the Administrative Agent based
on all of the otherwise Eligible Receivables and Eligible Participated
Receivables prior to giving effect to any eliminations based upon the foregoing
concentration limit.
 
“Contract” means an agreement between any Originator and a Person, or between a
PBM and a Contract Payor, pursuant to or under which such Person or Contract
Payor shall be obligated to pay for pharmaceutical merchandise sold by such
Originator or its Affiliates from time to time.
 
“Contract Payor” means a Person who is required under its agreement with a PBM
to make payments to such PBM who, in turn, pays such amounts to an Originator on
such Person’s behalf.
 
“Credit Agreement” means that certain Credit Agreement dated as of June 27,
2001, as amended and restated as of July 9, 2008, among Rite Aid Corporation, a
Delaware corporation, the Lenders party thereto, Citicorp North America, Inc.,
as Administrative Agent and Collateral Processing Agent, Bank of America, N.A.,
as Syndication Agent, and the other Persons party thereto, as the same may be
amended, modified or restated from time to time.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Borrower and the Originators in effect on the date
of this Agreement and described in Schedule II hereto, as modified in compliance
with this Agreement.
 
“Cure Account” has the meaning specified in Section 6.10(b).
 
“Cure Funds” means the amounts which, from time to time, are deposited into the
Cure Account.
 
“Cure Period” means the period beginning on and including a Non-Compliance Date
and ending on but excluding the earlier of (a) the first Business Day thereafter
on which the Borrowing Base equals or exceeds the aggregate outstanding
principal balance of the Loans and (b) the second consecutive Business Day
following the occurrence of such Non-Compliance Date.
 
“Daily Report” means an Officer’s Certificate of the Collection Agent
substantially in the form of Annex A hereto.
 
“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Adverse Claim on property owned or acquired by such Person,
whether or not the Debt secured thereby has been assumed, (f) all Guarantees by
such Person of Debt of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in
 
6

--------------------------------------------------------------------------------


 
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent of the terms of such Debt
provide that such Person is not liable therefor.
 
“Default” means an event that but for notice or lapse of time or both would
constitute an Event of Default.
 
“Deposit Account” means an account maintained at a Deposit Bank into which
(i) Collections in the form of checks and other items are deposited that have
been sent to one or more related Lock-Boxes by Obligors that are not
Governmental Entities (other than the Contract Payors paying a PBM) and/or (ii)
Collections in the form of electronic funds transfers and other items are paid
directly by Obligors that are not Governmental Entities (other than the Contract
Payors paying a PBM) and (iii) which is subject to a Deposit Account Agreement.
 
“Deposit Account Agreement” means an agreement, in substantially the form of
Annex B, providing for control by the Administrative Agent over one or more
Deposit Accounts and associated Lock-Boxes.
 
“Deposit Bank” means any of the banks holding one or more Deposit Accounts.
 
“Distribution Date” means the ninth Business Day after the end of each Month.
 
“Effective Date” means the date on which the conditions set forth in Article III
shall have first been satisfied.
 
“E-Mail Report” has the meaning specified in Section 6.02(g).
 
“Eligible Assignee” means (i) CNAI, any Lender or any of their respective
Affiliates, (ii) any Person managed by CNAI, any Lender or any of their
respective Affiliates or any Approved Fund or (iii) any financial or other
institution approved by the Administrative Agent (which approval shall not be
unreasonably withheld or delayed), it being understood and agreed that in the
case of clause (iii) above, the relevant financial or other institution must
also be approved by the Borrower (which approval by the Borrower shall not be
unreasonably withheld or delayed and shall not be required (x) if an Event of
Default or a Default has occurred and is continuing or (y) with respect to any
assignment by CNAI or any of its Affiliates to any institution made prior to the
date that is 30 days after the Effective Date).
 
“Eligible Institution” means a depository institution organized under the laws
of the United States of America or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank authorized under any such laws), (a)
whose senior long-term unsecured debt obligations are rated at least A- or
better by Standard & Poor’s and A3 or better by Moody’s, and (b) which is
subject to regulation regarding fiduciary funds on deposit substantially similar
to 12 C.F.R. Section 9.10(b), if applicable, and (c) which has a combined
capital and surplus of at least $100,000,000.
 
7

--------------------------------------------------------------------------------


 
“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the
Administrative Agent, negotiable instruments or securities represented by
instruments in bearer or registered form (registered in the name of the
Administrative Agent or its nominee) which evidence:
 
(a)           readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States;
 
(b)           insured demand deposits, time deposits or certificates of deposit
of any commercial bank that (i) is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated, at the time of
the investment or contractual commitment to invest therein, as described in
clause (d), (iii) is organized under the laws of the United States or any state
thereof and (iv) has combined capital and surplus of at least $500,000,000;
 
(c)           repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any bank of the type described in clause (b) above;
 
(d)           commercial paper (maturing no later than the Business Day prior to
the end of any then applicable Cure Period) having, at the time of the
investment or contractual commitment to invest therein, the highest short-term
rating from each of S&P and Moody’s;
 
(e)           investments in no-load money market funds having a rating from
each rating agency rating such fund in its highest investment category
(including such funds for which the Administrative Agent or any of its
Affiliates is investment manager or advisor).
 
“Eligible Participated Receivable” means, at any date of determination, a
Participated Receivable which is the subject of a Participation Interest owned
by the Borrower that satisfies at the time of creation and continues to meet the
same at the time of such determination the criteria established from time to
time by the Administrative Agent in its discretion exercised in a commercially
reasonable manner (and, with respect to any criteria added or deleted after the
Effective Date or any modification after the Effective Date to any criteria,
with the prior written consent of the Required Lenders) or by the Required
Lenders in their discretion exercised in a commercially reasonable manner, in
each instance, to reflect Borrowing Base Factors.  On the date hereof, those
criteria are the criteria in paragraphs (a) through (aa) of the definition of
Eligible Receivable subject to each reference therein (in the case of paragraphs
(r) and (s), only the first reference therein) to “Receivable” being deemed to
be a reference to “Participated Receivable”.
 
“Eligible Participation Interest” means a Participation Interest with respect to
which the related Participated Receivable is an Eligible Participated
Receivable.
 
“Eligible Receivable” means, at any date of determination, a Receivable of the
Borrower that satisfies at the time of creation and continues to meet the same
at the time of such determination the criteria established from time to time by
the Administrative Agent in its discretion exercised in a commercially
reasonable manner (and, with respect to any criteria added or deleted after the
Effective Date or any modification after the Effective Date to any
 
8

--------------------------------------------------------------------------------


 
criteria, with the prior written consent of the Required Lenders) or by the
Required Lenders in their discretion exercised in a commercially reasonable
manner, in each instance, to reflect Borrowing Base Factors.  On the date
hereof, those criteria are:
 
(a)           such Receivable constitutes an “account” or a “payment intangible”
within the meaning of Article 9 of the UCC of the applicable jurisdiction
governing the perfection of the security interest created by this Agreement in
such Receivable;
 
(b)           all payments on such Receivable are by the terms of such
Receivable due not later than 90 days after the date of sale or service, as
applicable, (i.e., the transaction date) and are otherwise on terms that are
normal and customary in the business of the applicable Originator;
 
(c)           such Receivable has been billed and has not remained unpaid for
more than 120 days following the date of sale or service, as applicable;
 
(d)           such Receivable is denominated and payable only in United States
dollars in the United States;
 
(e)           such Receivable arose from a completed, outright and lawful sale
of goods or the completed performance of services by the applicable Originator
and accepted by the applicable Obligor, and the amount of such Receivable has
been properly recognized as revenue on the books of the applicable Originator;
 
(f)           the Obligor of such Receivable is not a Governmental Entity,
except to the extent payment of such Receivable is governed under the Social
Security Act (42 U.S.C. § 1395, et seq.), including payments under Medicaid and
CHAMPUS or regulated by CMS, but, the foregoing notwithstanding, not if the
Obligor is an Ohio Governmental Entity;
 
(g)           the proceeds of such Receivable are payable solely in accordance
with Section 5.01(h);
 
(h)           such Receivable arose in the ordinary course of business of the
applicable Originator;
 
(i)            not more than 50% of the aggregate amount of Receivables from the
same Obligor and any Affiliates thereof remain unpaid for more than 120 days
following the date of sale or service, as applicable;
 
(j)           (1) to the knowledge of the Borrower and the Originators, no event
of death, bankruptcy, insolvency or inability to pay creditors generally of the
Obligor of such Receivable has occurred, and no notice thereof has been
received, (2) such Receivable would not, consistent with the Credit and
Collection Policy, be written off the applicable Originator’s or Borrower’s
books as uncollectible and (3) as to which neither the applicable Originator nor
the Borrower has (or consistent with the Credit and Collection Policy should
have) established a specific reserve for non-payment;
 
9

--------------------------------------------------------------------------------


 
(k)           payment of such Receivable is not being disputed by the Obligor
thereof and is not settled on a net basis;
 
(l)            such Receivable complies in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;
 
(m)          with respect to such Receivable, the Obligor (i) is organized in
the United States (or, if such Obligor is not organized in the United States,
such Receivable is supported by a letter of credit approved by the
Administrative Agent in favor of the applicable Originator) and (ii) is not an
Affiliate of the Parent, is not a Subsidiary and is not an Affiliate of any of
the Subsidiaries;
 
(n)           such Receivable is subject to a perfected second priority security
interest in favor of the Administrative Agent for the benefit of the Lenders
pursuant to this Agreement (subordinate only to the security interest granted
under the Receivables Financing Agreement subject to the terms of the RFA
Intercreditor Agreement) and is not subject to any other Adverse Claim (other
than the aforesaid security interest granted under the Receivables Financing
Agreement);
 
(o)           with respect to any such Receivable for an amount greater than
$5,000,000, the Obligor has not been disapproved by the Required Lenders (based,
on the Required Lenders’ reasonable judgment, upon the creditworthiness of such
Obligor);
 
(p)           the representations and warranties contained in this Agreement and
the other Transaction Documents with respect to such Receivable are true and
correct in all material respects;
 
(q)           such Receivable is in full force and effect and constitutes a
legal, valid and binding obligation of the Obligor, enforceable against such
Obligor in accordance with its terms;
 
(r)           if the Outstanding Balance of such Receivable, together with the
Outstanding Balance of all other Eligible Receivables and Eligible Participated
Receivables owing by the Obligor thereof or by any of its Affiliates, exceeds
the Concentration Limit applicable to such Obligor, such excess portion shall be
ineligible;
 
(s)           if such Receivable is owed by an Obligor to which the Borrower,
the Parent or any Originator is indebted in any way, or which is subject to any
right of setoff or recoupment by the Obligor, the portion of all Eligible
Receivables and Eligible Participated Receivables owing by such Obligor to the
extent of such indebtedness, setoff or recoupment shall be ineligible;
 
(t)           such Receivable arises under a Contract (other than a Contract
with respect to which the related Obligor is a Governmental Entity) which (A)
does not contain an enforceable provision requiring the Obligor thereunder to
consent to the transfer, sale or assignment of the Obligor’s payment obligation
by the Originator pursuant to the Originator Purchase Agreement, and (B) if such
Contract is between a PBM and a Contract Payor, does not
 
10

--------------------------------------------------------------------------------


 
contain any enforceable provision prohibiting the transfer, sale or assignment
of such Contract Payor’s payment obligation to the applicable Originator;
 
(u)           such Receivable has not been extended, rewritten or otherwise
modified from the original terms thereof (except as permitted by Section
6.02(c));
 
(v)           the transfer, sale or assignment of such Receivable in accordance
with the Transaction Documents does not contravene any applicable law, rule or
regulation;
 
(w)          such Receivable satisfies all applicable requirements of the Credit
and Collection Policy;
 
(x)           as to which Receivable the applicable Originator has, or has the
right to use, valid provider identification numbers and licenses to generate
valid Receivables and all information set forth in the bill and supporting claim
documents with respect to such Receivable is true, complete and correct;
 
(y)           as to which Receivable the applicable Originator has, or has the
right to use, valid provider identification numbers and licenses to generate
reports with respect to such Receivable required by the applicable state agency
or other CMS-designated agents or agents of such state agency;
 
(z)           such Receivable is not a Medicare Receivable;
 
(aa)         such Receivable does not arise from a sale by the applicable
Originator from a store located in Hawaii, Illinois, Minnesota, Montana or New
Mexico, unless the Borrower shall have furnished the Administrative Agent with
an opinion of local counsel, or other evidence satisfactory to it, to the effect
that the transfer, sale and assignment of Receivables and Participation
Interests in accordance with the Transaction Documents from a store located in
such state does not violate any provision of law of such state; and
 
(bb)         as to which Receivable, if it is a Part D Receivable, no Obligor
thereunder is a Governmental Entity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to
 
11

--------------------------------------------------------------------------------


 
any Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the existence of any event or
condition that could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or another commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period, for
U.S. dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  In the event that such rate is
not available at such time for any reason, then the “Eurodollar Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
rounded upwards, if necessary, to the next 1/100 of 1% at which dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
 
“Event of Default” has the meaning specified in Section 7.01.
 
“Facility Principal” means, at any time, the aggregate outstanding principal of
Loans under this Agreement.
 
“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day on such transactions
received
 
12

--------------------------------------------------------------------------------


 
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
 
“Fee Agreement” has the meaning specified in Section 2.13(b).
 
“Fees” has the meaning specified in Section 2.13(b).
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president of financial accounting or controller of the
relevant Person.
 
“First Lien Loan Documents” has the meaning specified in the RFA Intercreditor
Agreement.
 
“Forecast” has the meaning specified in Section 5.01(k)(xiii).
 
“Funds Transfer Letter” means a letter in substantially the form of Annex E
hereto executed and delivered by the Borrower to the Administrative Agent, as
the same may be amended or restated in accordance with the terms thereof.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Government Receivable” means any Originator Receivable with respect to which
the Obligor is a Governmental Entity.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Governmental Entity” means the United States of America, any state, any
political subdivision of a state and any agency or instrumentality of the United
States of America or any state or political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.  Payments from Governmental Entities
shall be deemed to include payments governed under the Social Security Act (42
U.S.C. § 1395, et seq.), including payments under Medicare, Medicaid and
CHAMPUS, and payments administered or regulated by CMS.
 
“Governmental Entity Receivables Account Notice” means a notice contained in a
Governmental Entity Receivables Agreement pursuant to which an Affiliate of the
Parent gives revocable standing instructions to the Account Bank to sweep funds
on a daily basis from the Governmental Entity Receivables Account to (a) prior
to the RFA Termination Date, the RFA Trustee’s Account, and (b) thereafter, to
an account under the sole dominion and control of the Administrative Agent, for
the benefit of the Beneficiaries.
 
“Governmental Entity Receivables Agreement” means an agreement between a bank
(an “Account Bank”) and one or more Originators or Affiliates of the Parent with
respect to one or more accounts (each, a “Governmental Entity Receivables
Account”) or associated Lock-
 
13

--------------------------------------------------------------------------------


 
Boxes into which Collections on account of Government Receivables are deposited
or remitted and which is subject to a Governmental Entity Receivables Account
Notice.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Debt or obligation; provided, that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.
 
“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.
 
“HQ” means Rite Aid Hdqtrs. Funding, Inc., a Delaware corporation.
 
“Indemnified Party” has the meaning specified in Section 10.01.
 
“Indentures” means, collectively, (a) the Indenture dated as of December 21,
1998, between the Parent and Harris Trust and Savings Bank, as trustee, (b) the
Indenture dated as of August 1, 1993, between the Parent and Morgan Guaranty
Trust Company of New York, as trustee, (c) the Indenture dated as of September
10, 1997, between the Parent and Harris Trust and Savings Bank, as trustee, (d)
the Indenture dated as of September 22, 1998, between the Parent and Harris
Trust and Savings Bank, as trustee, (e) the Unsecured Note Indenture, (f) the
12.5% Note Indenture, (g) the 9.5% Note Indenture, (h) the 8.125% Note
Indenture, (i) the 9.25% Note Indenture and (j) the 4.75% Note Indenture, as
each of the terms set forth in clauses (e) through (j) are defined in the Credit
Agreement.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each calendar month, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
14

--------------------------------------------------------------------------------


 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, in each case as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day), and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interim Report” means a report in substantially the form of Annex A-2 hereto
and containing such additional information as the Administrative Agent may
reasonable request from time to time, furnished by the Collection Agent,
pursuant to Section 6.02(g).
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement on the Effective Date.
 
“Lock-Box” means a post office box either (a) administered by a Deposit Bank for
the purpose of receiving Collections, which is the subject of a Deposit Account
Agreement or (b) which receives Collections of Government Receivables and is
associated with a Governmental Entity Receivables Account that is subject to a
Governmental Entity Receivables Agreement.
 
“Material Adverse Effect” means a material adverse effect on (i) the
collectibility of the Receivables and Participated Receivables, (ii) the ability
of the Borrower, the Collection Agent, the Parent, any Predecessor Purchaser, or
any Originator to perform any of its respective material obligations under the
Transaction Documents to which it is a party, (iii) the legality, validity or
enforceability of the Transaction Documents (including, without limitation, the
validity, enforceability or priority of the security interests granted
thereunder) or the rights of or benefits available to the Administrative Agent
or the Lenders under the Transaction Documents or (iv) the business, assets,
operations, condition (financial or otherwise), or prospects of the Parent and
its Subsidiaries, taken as a whole.
 
“Material Debt” means Debt (other than the loans and letters of credit under the
Credit Agreement), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Parent and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000.  For purposes of this definition, the “principal
amount” of the obligations of the Parent or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Maturity Date” means September 14, 2010.
 
15

--------------------------------------------------------------------------------


 
“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.
 
“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Secs. 1395 et
seq.) and any statutes succeeding thereto.
 
“Minimum Liquidity Position” means at any time an amount equal to the sum of
(a) the Revolver Availability (as defined in the Credit Agreement) plus (b) the
Parent’s cash on hand.
 
“Month” means a fiscal month of the Parent as set forth on Schedule IV hereto,
as such schedule shall be updated from time to time in accordance with the terms
hereof.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Non-Compliance Date” has the meaning set forth in Section 2.08(b).
 
“Note” means a promissory note of the Borrower, in substantially the form of
Annex F hereto, evidencing a Loan.
 
“Obligations” has the meaning specified in Section 2.17.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided, however, if a PBM acts as agent for Contract Payors and is obligated,
pursuant to a Contract, to turn over to an Originator payments made to it by
such Contract Payors, then the term “Obligor” shall include both such PBM and
such Contract Payors.
 
“Originator” means each of the Persons designated as such on Schedule III.
 
“Originator Participation Interest” means, with respect to any Originator, a
100% undivided beneficial interest in such Originator’s right, title and
interest, whether now owned or hereafter arising and wherever located, in, to
and under (i) each Government Receivable owned by such Originator, (ii) all
Related Security and Collections with respect to such Government Receivable and
(iii) all proceeds of such Government Receivable, Related Security and
Collections.
 
“Originator Purchase Agreement” means the Purchase Agreement, dated as of
September 21, 2004, among the Originators, as sellers, and HQ, as purchaser, as
the same may be amended, modified or restated from time to time.
 
“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of pharmaceutical merchandise by any Originator under a
Contract (whether constituting an account, instrument, chattel paper, payment
intangible or general intangible), and
 
16

--------------------------------------------------------------------------------


 
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto.
 
“Other Companies” means the Originators, the Predecessor Purchasers and all of
their respective Subsidiaries except the Borrower.
 
“Outstanding Balance” of any Originator Receivable at any time means the then
outstanding principal balance thereof.
 
“Parent” means Rite Aid Corporation, a Delaware corporation.
 
“Parent Undertaking (Collection Agent)” means the Undertaking Agreement, dated
as of the date hereof, in favor of the Lenders and the Administrative Agent and
relating to obligations of the Collection Agent, substantially in the form of
Annex G hereto, as the same may be amended, modified or restated from time to
time.
 
“Parent Undertaking (Originators)” means the Undertaking Agreement, dated as of
September 21, 2004, made by the Parent in favor of HQ and relating to
obligations of the Originators, as the same may be amended, modified or restated
from time to time.
 
“Parent Undertakings” means the Parent Undertaking (Collection Agent) and the
Parent Undertaking (Originators).
 
“Part D Receivable” means a Receivable from a Part D Plan Sponsor, as that term
is defined in 42 CFR 423.4, arising under and pursuant to the Part D program of
Medicare.  Unless the Administrative Agent notifies the Borrower and the
Collection Agent otherwise, in reliance on any order, judgment, ruling or
interpretation of any court of competent jurisdiction, CMS or other Governmental
Entity having jurisdiction over the matter, Part D Receivables will be deemed
for all purposes of this Agreement not to be Medicare Receivables or Government
Receivables, nor to be owing from a Governmental Entity.
 
“Participant” has the meaning assigned to such term in Section 11.03(h).
 
“Participated Receivable” means any Originator Receivable which is the subject
of a Participation Interest.
 
“Participation Interest” means any Originator Participation Interest which has
been acquired by the Borrower by purchase or capital contribution pursuant to
the Tertiary Purchase Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“PBM” means a pharmaceutical benefits manager which has entered into an
agreement with an Originator to make payments as agent for various insurers and
other Persons, on account of pharmaceutical goods sold by such Originator.
 
17

--------------------------------------------------------------------------------


 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
has any liability or is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Predecessor Purchasers” means Cayman SPE I and HQ.
 
“Purchase Agreements” means, collectively, the Originator Purchase Agreement,
the Secondary Purchase Agreement and the Tertiary Purchase Agreement.
 
“Ratable Share” means, at any time in respect of any Lender, the percentage
obtained by dividing (a) prior to the making of the Loans on the Effective Date,
the amount of such Lender’s Commitment at such time by the aggregate amount of
the Commitments of all the Lenders at such time, and (b) thereafter, the
outstanding principal balance of the Loans owing to such Lender at such time by
the aggregate outstanding principal balance of the Loans owing to all the
Lenders at such time.
 
“Receivable” means any Originator Receivable (which is not a Government
Receivable) that has been acquired by the Borrower by purchase or by capital
contribution pursuant to the Tertiary Purchase Agreement.
 
“Receivables Financing Agreement” means that certain Receivables Financing
Agreement, dated as of September 21, 2004, among the Borrower, the RFA Program
Agent, and the “Investors,” “Banks,” “Investor Agents,” “Collection Agent,”
“Originators” and “Trustee” party thereto from time to time, as amended,
supplemented, restated or otherwise modified from time to time.
 
“Register” has the meaning specified in Section 11.03(c).
 
“Related Security” means (a) with respect to any Receivable:
 
(i)            all of the Borrower’s interest in merchandise, if any, (including
returned merchandise) relating to any sale giving rise to such Receivable;
 
(ii)           all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements filed against an Obligor describing any collateral securing
such Receivable;
 
(iii)          all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
 
18

--------------------------------------------------------------------------------


 
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
(iv)          the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights, subject to the rights
of any licensors and to applicable law) relating to such Receivable and the
related Obligor; and
 
(b)           with respect to any Participation Interest, the Related Security
with respect to the Government Receivable that is the subject of such
Participation Interest (subject to each reference to “Receivable” in the
definition of Related Security for such purposes being deemed to be a reference
to a “Participated Receivable”).
 
“Required Lenders” means, at any time, Lenders whose aggregate Ratable Shares at
such time exceed 50%.
 
“RFA Aggregate Bank Commitments” means, at any time, the aggregate of the then
“Bank Commitments” (as defined in, and determined in accordance with, the
Receivables Financing Agreement) of all “Banks” (as defined in the Receivables
Financing Agreement) under the Receivables Financing Agreement.
 
“RFA Borrowing Base” means, at any time, the then “Borrowing Base” as defined
in, and determined in accordance with, the Receivables Financing Agreement.
 
“RFA Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of the date hereof by and among the Administrative Agent and the RFA Program
Agent and acknowledged and agreed to by the Borrower, as the same may be
amended, modified or restated from time to time.
 
“RFA Program Agent” means Citicorp North America, Inc., in its capacity as
“Program Agent” under the Receivables Financing Agreement, together with its
successors in such capacity.
 
“RFA Termination Date” means the later of the “Facility Termination Date” (as
defined in the Receivables Financing Agreement) and the date on which all
“Obligations” (as defined in the Receivables Financing Agreement) shall be paid
in full.
 
“RFA Trustee” means the “Trustee” as defined in the Receivables Financing
Agreement.
 
“RFA Trustee’s Account” means the “Trustee’s Account” as defined in the
Receivables Financing Agreement.
 
“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.,
and its successors.
 
“SEC” means the Securities and Exchange Commission.
 
19

--------------------------------------------------------------------------------


 
“Second Lien Loan Documents” has the meaning specified in the RFA Intercreditor
Agreement.
 
“Secondary Purchase Agreement” means the purchase agreement, dated as of
September 21, 2004, between HQ, as seller and Cayman SPE I, as purchaser, as the
same may be amended, modified or restated from time to time.
 
“Senior Collateral Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of September 22, 2004, by and among the RFA Program Agent,
Cayman SPE I, the Borrower, the Originators, HQ, Citicorp North America, Inc.
and JPMorgan Chase Bank, as Senior Collateral Agents, and the Administrative
Agent (pursuant to the Senior Collateral Intercreditor Agreement Amendment), as
amended by the Senior Collateral Intercreditor Agreement Amendment and as
otherwise amended, modified or restated from time to time.
 
“Senior Collateral Intercreditor Agreement Amendment” means an amendment to the
Senior Collateral Intercreditor Agreement, in form and substance satisfactory to
the Administrative Agent, pursuant to which, among other things, the
Administrative Agent becomes a party to the Senior Collateral Intercreditor
Agreement and the Administrative Agent is generally provided rights similar to
(but subordinate to) those granted to the RFA Program Agent under the Senior
Collateral Intercreditor Agreement.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages expressed as a
decimal (including any marginal, special, emergency or supplemental reserves)
established by the Board to which the Administrative Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower or an Originator, as the case may be, or one or more
Subsidiaries, or by the Borrower or an Originator, as the case may be, and one
or more Subsidiaries.
 
“Supermajority Lenders” means, at any time, Lenders whose aggregate Ratable
Shares at such time exceed 66-2/3%.
 
“Term” means the period commencing on the date hereof and ending on the Maturity
Date.
 
20

--------------------------------------------------------------------------------


 
“Tertiary Purchase Agreement” means the purchase agreement, dated as of
September 21, 2004, between Cayman SPE I, as seller, and the Borrower, as
purchaser, as the same may be amended, modified or restated from time to time.
 
“Transaction Document” means any of this Agreement, the Purchase Agreements, the
Parent Undertakings, the Notes, the RFA Intercreditor Agreement, the Senior
Collateral Intercreditor Agreement, the Deposit Account Agreements, the
Governmental Entity Receivables Agreements, the Fee Agreement, each Borrower
Report, each Daily Report, each Interim Report, all amendments to any of the
foregoing and all other agreements and documents delivered and/or related hereto
or thereto.
 
“Transferred Assets” means all Receivables and all Participation Interests.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
SECTION 1.02.     Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such Article
9.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE LOANS
 
SECTION 2.01.     The Commitments.  On the terms and conditions hereinafter set
forth, each Lender agrees to make a Loan to the Borrower on the Effective Date
in an amount equal to the lesser of (a) such Lender’s Ratable Share of the then
Borrowing Base, and (b) such Lender’s Commitment.  Notwithstanding anything to
the contrary contained herein (including the immediately preceding sentence)
(and without affecting any other provisions hereof), the funded portion of the
Loan to be made by a Lender on the Effective Date (i.e., the amount advanced by
a Lender to the Borrower on the Effective Date) shall be equal to 97.00% of the
principal amount of such Loan (it being agreed that the full principal amount of
each such Loan will be deemed outstanding on the Effective Date and the Borrower
shall be obligated to repay 100% of the principal amount of each such Loan
(together with interest on such 100% of the principal amount of each such Loan)
as provided herein).  Amounts repaid or prepaid in respect of Loans may not be
reborrowed.  Unless previously terminated in accordance with the terms of
 
21

--------------------------------------------------------------------------------


 
this Agreement, the Commitments shall terminate at 5:00 p.m., New York City
time, on February 20, 2009.
 
SECTION 2.02.      Loans and Borrowings.
 
(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with the amounts of
their Commitments.  The failure of any Lender to make the Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make a Loan as required.
 
(b)           Subject to Section 2.10, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 3 Eurodollar Borrowings
outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.      Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than (1) 10:30 a.m., New York City time,
on the Business Day of the proposed Borrowing, in the case of Borrowings to be
made on the same day as such notice is given or (2) 12:00 noon, New York City
time, on the Business Day before the proposed Borrowing, in the case of all
other Borrowings.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 

 
(i) 
the aggregate amount of such Borrowing;
       
(ii) 
the date of such Borrowing, which shall be a Business Day and shall be the
Effective Date;

 
22

--------------------------------------------------------------------------------


 

 
(iii) 
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and
       
(iv) 
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.      Funding of Borrowings.  (a)  Each Lender shall make the Loan
to be made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, on the Effective Date to the
account of the Administrative Agent designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower on the Effective Date by wire transfer, in like funds, to the deposit
account designated by the Borrower in the Funds Transfer Letter.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of the Loans to be made on the
Effective Date, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
Loans made on the Effective Date.
 
SECTION 2.05.      Interest Elections.  (a)  Each Borrowing initially shall be
of the Type specified in the Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
23

--------------------------------------------------------------------------------


 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required to be made under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and paragraph
(f) of this Section:
 

 
(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
       
(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
       
(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
       
(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
(f)           A Borrowing may not be converted to or continued as a Eurodollar
Borrowing if after giving effect thereto the Interest Period therefor would end
after the Maturity Date.
 
24

--------------------------------------------------------------------------------


 
SECTION 2.06.      Repayment of Loans; Evidence of Indebtedness.  (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Loan of such
Lender as provided in Section 2.07.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Debt of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that the Loan made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Annex F, or in such other form approved by the Administrative Agent
and the Borrower.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section
11.03) be represented by one or more Notes in such form payable to the order of
the payee named therein (or, if such Note is a registered note, to such payee
and its registered assigns).
 
SECTION 2.07.      Repayment of Loans.  To the extent not previously paid, all
Loans shall be due and payable on the Maturity Date together with all accrued
but unpaid interest owing hereunder and all other unpaid Obligations.  If, at
any time, the “Commitment Termination Date” under, and as defined in, the
Receivables Financing Agreement shall occur or be declared or if the Receivables
Financing Agreement shall be terminated for any reason (whether by the Borrower,
the RFA Program Agent or otherwise), then, in any such case, the Borrower shall,
concurrently with such occurrence, declaration or termination, prepay the
outstanding principal amount of the Loans in full together with all accrued but
unpaid interest owing hereunder and all other unpaid Obligations.
 
SECTION 2.08.      Prepayment of Loans.  (a)  The Borrower shall have the right,
at any time and from time to time on or after the date that is six months after
the Effective Date, to prepay any Borrowing in whole or in part, subject to the
requirements of this Section; provided, however, that any partial prepayment
made pursuant to this Section 2.08(a) shall be in a principal amount that is a
multiple of $1,000,000 and not less than $5,000,000.  The Borrower
 
25

--------------------------------------------------------------------------------


 
shall have no right to voluntarily prepay any Borrowing at any time prior to the
date that is six months after the Effective Date.
 
(b)           In the event that on any date (each, a “Non-Compliance Date”) the
aggregate outstanding principal balance of the Loans on such date shall exceed
the then Borrowing Base, then, subject to Section 2.19, during the Cure Period
applicable to such Non-Compliance Date, each of the Borrower and the Collection
Agent shall (and the Borrower hereby authorizes the Collection Agent to) deposit
any amount to be distributed to or otherwise received by the Borrower hereunder
or under the Receivables Financing Agreement out of “Collections” (as defined
herein or therein), into the Cure Account (up to an aggregate amount equaling
such excess).  At the end of the Cure Period corresponding to any Non-Compliance
Date, if the aggregate outstanding principal balance of the Loans on such date
exceeds the then Borrowing Base (the amount of such excess being the “Required
Cure Payment Amount”), (y) the Administrative Agent shall apply all Cure Funds
then on deposit in the Cure Account, up to the applicable Required Cure Payment
Amount, as a prepayment of the Loans (and to the extent the Cure Funds on
deposit in the Cure Account exceeds such Required Cure Payment Amount and there
exists no Default or Event of Default, the Administrative Agent, upon the
Borrower’s written request together with an officer’s certificate of the
Borrower stating that, after taking into account the remittance of the excess
funds in the Cure Account to the Borrower, the Borrowing Base is equal to or
greater than the aggregate outstanding principal balance of the Loans, shall
remit such excess to the Borrower), and (z) to the extent that the prepayment of
the Loans pursuant to the preceding clause (y) is less than the Required Cure
Payment Amount, the Borrower shall prepay the Loans in an amount of the
deficiency.  The Administrative Agent may, at any time during the continuance of
an Event of Default, transfer any and all of the Cure Funds then on deposit in
the Cure Account to the Administrative Agent’s Account for payment of the
Obligations and Collection Agent Fees in the manner set forth in
Section 2.19(c).
 
(c)           Prior to any optional or mandatory prepayment hereunder of less
than all of the Borrowings, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.  If the Borrower shall
fail to so specify the Borrowing or Borrowings to be prepaid prior to such
prepayment, the Administrative Agent may apply any such prepayment to such
Borrowing or Borrowings as the Administrative Agent may elect.
 
(d)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the Borrowings to be prepaid
and the principal amount of each Borrowing or portion thereof to be prepaid and,
in the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included
 
26

--------------------------------------------------------------------------------


 
in the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest
on the principal amount being prepaid.
 
SECTION 2.09.      Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, at the option of the Administrative Agent
or at the request of the Required Lenders, the Borrower shall pay interest on
all of the Obligations to but excluding the date of actual payment, after as
well as before judgment, (i) in the case of principal, at a rate per annum equal
to 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section and (ii) in the case of any other amount,
at a rate per annum equal to the highest rate then payable on any of the Loans
(or, if there are no Loans then outstanding, at a rate per annum equal to 2%
plus the Alternate Base Rate plus the Applicable Margin for ABR Loans).
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, together with any amounts due and payable pursuant to Section 2.12.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.10.      Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent
 
27

--------------------------------------------------------------------------------


 
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
SECTION 2.11.      Increased Costs.  (a)  If any Change in Law shall:
 

 
(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
       
(ii)
impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.  Each Lender will
promptly notify the Borrower and the Administrative Agent of any event of which
it has knowledge that will entitle such Lender to compensation pursuant to this
Section 2.11; provided that the failure to provide such notification will not
affect such Lender’s rights to compensation hereunder.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
 
28

--------------------------------------------------------------------------------


 
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.12.      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to consist of an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
SECTION 2.13.      Fees.  (a) The Borrower shall pay to the Collection Agent a
fee (the “Collection Agent Fee”) of 1% per annum on the average daily
Outstanding Balance of the Receivables and Participated Receivables, from the
date of this Agreement until the date on which all outstanding Obligations shall
have been paid in full, payable in arrears on each Distribution Date.  Upon
three Business Days’ notice to the Borrower and the Administrative Agent, the
Collection Agent (if not an Originator, the Borrower or its designee or an
Affiliate of the Borrower) may elect to be paid, as such fee, another percentage
per annum on the average daily Outstanding Balance of the Receivables and
Participated Receivable, but in no event in excess of 110% of the reasonable
costs and expenses of the Collection Agent in administering and collecting the
Receivables and Participated Receivables.  The Collection Agent Fee shall be
payable only from Collections received by the Borrower pursuant to, and subject
to the priority of payment set forth in, Section 2.19.  The amounts paid as the
“Collection Agent Fee” under, and as defined in, the Receivables Financing
Agreement or any Purchase Agreement shall reduce (but not below zero dollars),
on a dollar-for-dollar basis, the obligation of the Borrower to pay the
Collection Agent Fee pursuant to this Section 2.13(a).
 
(b)           The Borrower shall pay to the Administrative Agent for the account
of the Persons entitled thereto certain fees (collectively, the “Fees”) in the
amounts and on the dates set forth in a separate fee agreement of even date
herewith among the Borrower, the Administrative
 
29

--------------------------------------------------------------------------------


 
Agent and Citigroup Global Markets Inc., as the same may be amended or restated
from time to time (the “Fee Agreement”).
 
(c)           If any portion of the Loans are prepaid prior to the date that is
six months before the Maturity Date, whether pursuant to the second sentence of
Section 2.07 or Section 2.08 or otherwise pursuant to this Agreement (including,
without limitation, any required prepayment following the occurrence of an Event
of Default), and whether such prepayment is mandatory or voluntary, the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders, a
prepayment fee equal to 1.0% of the principal amount of the Loans being so
prepaid, which prepayment fee shall be due and payable on the date of the
applicable prepayment.
 
SECTION 2.14.      Taxes.  (a) Any and all payments and deposits required to be
made hereunder or under any other Transaction Document by the Collection Agent
or the Borrower shall be made free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding net income
taxes that are imposed by the United States and franchise taxes and net income
taxes that are imposed on the Administrative Agent, a Lender or any of its
Affiliates (each of the foregoing, an “Affected Person”) by the state or foreign
jurisdiction under the laws of which such Affected Person is organized or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower or the Collection Agent shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to any
Affected Person, (i) the Borrower shall make an additional payment to such
Affected Person, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14), such Affected Person receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or the
Collection Agent, as the case may be, shall make such deductions and (iii) the
Borrower or the Collection Agent, as the case may be, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
 
(b)           In addition, the Borrower agrees to pay any present or future
stamp or other documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
 
(c)           The Borrower will indemnify each Affected Person for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.14) paid by such Affected Person and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto whether or not
such Taxes or Other Taxes were correctly or legally asserted.  This
indemnification shall be made within thirty days from the date the Affected
Person makes written demand therefor (and a copy of such demand if delivered by
other than the Administrative Agent shall be delivered to the Administrative
Agent).  A certificate as to the amount of such indemnification submitted to the
Borrower and, with respect to any notification
 
30

--------------------------------------------------------------------------------


 
by any Lender, to the Administrative Agent, setting forth, in reasonable detail,
the basis for and the calculation thereof, shall be conclusive and binding for
all purposes absent manifest error.
 
(d)           Each Affected Person which is organized outside the United States
and which is entitled to an exemption from, or reduction of, withholding tax
under the laws of the United States as in effect on the date hereof (or, in the
case of any Person which becomes an Affected Person after the date hereof, on
the date on which it so becomes an Affected Person with respect to any payments
under this Agreement) shall, on or prior to the date hereof (or, in the case of
any Person who becomes an Affected Person after the date hereof, on or prior to
the date on which it so becomes an Affected Person), deliver to the Borrower
such certificates, documents or other evidence, as required by the Internal
Revenue Code of 1986, as amended or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN or Form W-8ECI and any
other certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Affected Person as will permit such
payments to be made without withholding or at a reduced rate.  Each such
Affected Person shall from time to time thereafter, upon written request from
the Borrower, deliver to the Borrower any new certificates, documents or other
evidence as described in the preceding sentence as will permit payments under
this Agreement to be made without withholding or at a reduced rate (but only so
long as such Affected Person is legally able to do so).
 
(e)           The Borrower shall not be required to pay any amounts to any
Affected Person in respect of Taxes and Other Taxes pursuant to paragraphs (a),
(b) and (c) above if the obligation to pay such amounts is attributable to the
failure by such Affected Person to comply with the provisions of paragraph (d)
above; provided, however, that should an Affected Person become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Affected Person shall reasonably request to assist such
Affected Person to recover such Taxes.
 
SECTION 2.15.      Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Each of the Borrower and the Collection Agent shall make each
payment or deposit required to be made by it hereunder or under any other
Transaction Document (whether of principal, interest, fees, or otherwise) prior
to the time expressly required hereunder or under such other Transaction
Document for such payment or deposit (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due or when such
deposit is required to be made, in immediately available funds, without setoff
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at
390 Greenwich Street, New York, NY 10013, except that payments pursuant to
Sections 2.11, 2.12, 2.14, 10.01 and 11.04 shall be made directly to the Persons
entitled thereto and payments pursuant to other Transaction Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
or deposit under any Transaction Document shall be due on a day that is not a
Business Day, the date for payment or deposit shall be extended to the next
succeeding Business Day, and, in the case of any payment or deposit accruing
interest, interest thereon shall be payable for the period
 
31

--------------------------------------------------------------------------------


 
of such extension.  All payments under each Transaction Document shall be made
in United States dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest, fees
and other Obligations then due hereunder, such funds shall be applied in the
order of payment of Obligations set forth in Section 2.19.
 
(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate relative amounts of principal of and accrued
interest on their Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by or on behalf of the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), 2.15(d) or 8.04, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
32

--------------------------------------------------------------------------------


 
SECTION 2.16.      Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.11, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)           If (i) any Lender requests compensation under Section 2.11,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14 or
(iii) any Lender refuses to consent to any amendment or waiver of any
Transaction Document requested by the Borrower that requires the consent of all
Lenders, and such amendment or waiver is consented to by the Supermajority
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.03), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.14, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
 
SECTION 2.17.      Security Interest.  To secure the performance by the Borrower
of all the terms, covenants and agreements on the part of the Borrower (whether
as Borrower or otherwise) to be performed under this Agreement or any document
delivered in connection with this Agreement in accordance with the terms
thereof, including, without limitation, the punctual payment when due of all
obligations of the Borrower hereunder or thereunder, whether for principal,
interest, fees, indemnification payments, expenses or otherwise (all of the
foregoing, collectively, the “Obligations”), the Borrower hereby assigns to the
Administrative Agent for its benefit and the ratable benefit of the Lenders, and
hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Lenders a security interest in, all of the Borrower’s right,
title and interest in and to the following (collectively, the
“Collateral”):  (A) the Purchase Agreements and the Parent Undertakings,
including, without limitation, (i) all rights of the Borrower to receive moneys
due or to become due under or pursuant to the Purchase Agreements or the Parent
Undertakings, (ii) all security interests and property subject thereto from time
to
 
33

--------------------------------------------------------------------------------


 
time purporting to secure payment of monies due or to become due under or
pursuant to the Purchase Agreements or the Parent Undertakings, (iii) all rights
of the Borrower to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Purchase Agreements or the Parent Undertakings,
(iv) claims of the Borrower for damages arising out of or for breach of or
default under the Purchase Agreements or the Parent Undertakings, and (v) the
right of the Borrower to compel performance and otherwise exercise all remedies
thereunder, (B) all Transferred Assets, whether now owned and existing or
hereafter acquired or arising, the Related Security and Collections with respect
thereto and all other assets of the Borrower, including, without limitation,
accounts, chattel paper, instruments, payment intangibles and general
intangibles (as those terms are defined in the UCC), including undivided
interests in any of the foregoing, (C) the Lock-Boxes and Deposit Accounts and
(D) to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.
 
SECTION 2.18.      Right of Setoff.  Without in any way limiting the provisions
of Section 2.15(c), the Administrative Agent and each Lender is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence and during the continuance of an Event of Default to set-off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent or such Lender to, or for the account of,
the Borrower, the Collection Agent or any Originator against any amount owing by
the Borrower, the Collection Agent or such Originator, respectively, to such
Person or to the Administrative Agent on behalf of such Person (even if
contingent or unmatured).
 
SECTION 2.19.      Settlement Procedures.  (a)  On each date that any
Obligations remain outstanding (commencing on the date the Administrative
Agent’s Account and the Cure Account have been established, which accounts shall
be established no later than the second Business Day after the date of this
Agreement) on which (x) any amount of Collections are to be deposited into the
Borrower’s Account (as defined in the Receivables Financing Agreement) (or
otherwise to be paid to or on behalf of the Borrower) pursuant to the
Receivables Financing Agreement or are otherwise in the Borrower’s Account (as
defined in the Receivables Financing Agreement) or in the possession or control
of the Borrower or (y) after the RFA Termination Date, any amount of Collections
are received by or on behalf of the Borrower or the Collection Agent and not
otherwise promptly applied to the payment of Obligations, each of the Borrower
and the Collection Agent shall (and the Borrower hereby authorizes and directs
the Collection Agent to) cause such amount to be distributed as follows:
 
(A)           If on such date no Event of Default is continuing:
 

 
(i)
First, if such date is not the Maturity Date, to be deposited into the
Administrative Agent’s Account for the benefit of the Beneficiaries and the
Collection Agent, an amount equal to the sum of the accrued and unpaid interest,
Fees and Collection Agent Fees owing hereunder through such date and any unpaid
expenses of, or other amounts (other than Fees) owing to, the Administrative
Agent incurred or owing under any Transaction Document (such expenses and
amounts owing to the Administrative Agent, the “Administrative Agent Amounts”),
in each case, to the extent the amount then on deposit in the Administrative

 
34

--------------------------------------------------------------------------------


 

   
Agent’s Account in respect thereof is less than the sum of the accrued and
unpaid interest, Fees and Collection Agent Fees owing hereunder as of such date
and the Administrative Agent Amounts;
       
(ii)
Second, if such date is not the Maturity Date and during any Cure Period, to be
deposited into the Cure Account, an amount equal to the amount then required to
be deposited into the Cure Account by the Borrower pursuant to Section 2.08(b),
to be held by the Administrative Agent for the benefit of the Beneficiaries and
distributed in accordance with Section 2.08(b);
       
(iii)
Third, if such date is the Maturity Date, to be deposited into the
Administrative Agent’s Account for the benefit of the Beneficiaries and the
Collection Agent, an amount equal to all unpaid principal and interest on the
Loans and all other unpaid Obligations and unpaid Collection Agent Fees, to the
extent such amount is not then on deposit in the Administrative Agent’s Account;
and
       
(iv)
Thereafter, to be deposited into the Borrower’s Account.

 
 
(B)           If on such date an Event of Default is continuing:
 

 
(i)
First, to be deposited into the Administrative Agent’s Account for the benefit
of the Beneficiaries and the Collection Agent, the entire such amount to be
applied to the payment in full of the Obligations and Collection Agent Fees; and
       
(ii)
Thereafter, once all Obligations and Collection Agent Fees have been paid in
full, to be deposited into the Borrower’s Account.

 
For purposes of determining the amount to be deposited into the Administrative
Agent’s Account pursuant to the preceding clause (A)(i) with respect to
interest, Fees and Administrative Agent Amounts, the Administrative Agent shall,
from time to time, provide written notice to the Collection Agent and the
Borrower of the estimated per diem accrual amount of interest and Fees and of
the Administrative Agent Amounts.  The Borrower agrees that it shall not
instruct the Collection Agent to direct the RFA Trustee to hold in the RFA
Trustee’s Account all or a portion of any Collections that otherwise would be
deposited into the Borrower’s Account (as defined in the Receivables Financing
Agreement) pursuant to the terms of the Receivables Financing Agreement if doing
so would reduce the amounts that would otherwise be deposited into the
Administrative Agent’s Account or the Cure Account pursuant to any of clauses
(A) (i), (ii) or (iii) above.  The Borrower hereby authorizes the Administrative
Agent, at any time and from time to time upon the occurrence and during the
continuance of a Default or an Event of Default or if the aggregate outstanding
principal balance of the Loans exceeds the Borrowing Base or if the Maturity
Date shall occur, to instruct the RFA Trustee to disburse to the Administrative
Agent any and all amounts held by or otherwise in the possession or control of
the RFA Trustee (including, without limitation, in the RFA Trustee’s Account)
that are to be deposited into the Borrower’s Account (as defined in the
Receivables Financing Agreement) or otherwise paid to or for the benefit of the
Borrower pursuant to the terms of the Receivables Financing Agreement.  
 
35

--------------------------------------------------------------------------------


 
Any such amounts received by the Administrative Agent under the preceding
sentence shall be deposited into the Administrative Agent’s Account and
distributed in the manner provided in this Section 2.19.
 
(b)           On each date on which any accrued interest, Fees or Collection
Agent Fees are due and payable hereunder or any Administrative Agent Amounts
have not been reimbursed or are due and payable and, in each case, there exists
no Event of Default and such date is not the Maturity Date, the Administrative
Agent shall distribute the amount then on deposit in the Administrative Agent’s
Account in respect thereof to, in the case of any such interest, Fees and
Administrative Agent Amounts, the Administrative Agent or Lender entitled to
receive the same and, in the case of any such Collection Agent Fees, to the
Collection Agent; provided, that if on any such date there shall be insufficient
amounts on deposit in the Administrative Agent’s Account in respect thereof,
such amounts shall be distributed (i) first, to the Administrative Agent for
Administrative Agent Amounts, (ii) second, to the Collection Agent (if the
Collection Agent is other than an Originator or one of its Affiliates) for due
and payable Collection Agent Fees, (iii) third, ratably to the Administrative
Agent and Lenders entitled to receive same for due and payable accrued interest
and Fees and (iv) fourth, to the Collection Agent (if the Collection Agent is an
Originator or one of its Affiliates) for due and payable Collection Agent Fees.
 
(c)           During the continuance of an Event of Default or if the Maturity
Date shall occur, the Administrative Agent shall distribute the amount on
deposit in the Administrative Agent’s Account to the payment of the Obligations
and Collection Agent Fees in the following order: (i) first, to the
Administrative Agent for Administrative Agent Amounts, (ii) second, to the
Collection Agent (if the Collection Agent is other than an Originator or one of
its Affiliates) for accrued and unpaid Collection Agent Fees, (iii) third,
ratably to the Administrative Agent and Lenders entitled to receive same for
accrued and unpaid interest and Fees, (iv) fourth, ratably to the Lenders in
reduction of the aggregate outstanding principal on the Loans until such
principal is reduced to zero, (v) fifth, ratably to the Beneficiaries for other
unpaid Obligations and (vi) sixth, to the Collection Agent (if the Collection
Agent is an Originator or one of its Affiliates) for accrued and unpaid
Collection Agent Fees.
 
(d)           Nothing in this Section 2.19 shall relieve the Borrower of any
obligation to pay any Obligation or Collection Agent Fee hereunder as and when
the same shall be due and payable or to deposit into the Cure Account the amount
then required to be deposited pursuant to Section 2.08(b).  If, on the date any
Obligations or Collection Agent Fees are payable to the Administrative Agent,
any Lender or the Collection Agent hereunder, the amount then on deposit in the
Administrative Agent’s Account in respect thereof is less than the amount
thereof then due and payable, the Borrower shall pay to the Administrative Agent
for the benefit of the relevant Beneficiaries or the Collection Agent, as
applicable, on such due date, the amount of such deficiency.
 
(e)           If at any time any payment of any Obligations is rescinded or must
otherwise be returned by a Beneficiary for any reason, effective upon such
rescission or return such payment shall automatically be deemed, as between the
Beneficiaries and the Borrower, never to have occurred, and the Borrower shall
be required, to the extent it received any amounts
 
36

--------------------------------------------------------------------------------


 
under this Section 2.19 or otherwise, to remit to the Administrative Agent for
the account of the applicable Beneficiaries an amount equal to the rescinded or
returned payment.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
The effectiveness of this Agreement and the obligations of the Lenders to make
the Loans under this Agreement are subject to the fulfillment, to the
satisfaction of the Administrative Agent, or waiver by the Administrative Agent
of the following conditions precedent on or before February 20, 2009:
 
(a)           The Administrative Agent shall have received each of the
following, duly executed by each of the parties thereto, and each in form and
substance satisfactory to the Administrative Agent:
 

 
(i)
this Agreement;
       
(ii)
the Notes payable to the order of each Lender;
       
(iii)
the Funds Transfer Letter;
       
(iv)
an amendment to the Parent Undertaking (Originators) and the assignment thereof,
in such form as may be required by the Administrative Agent in connection with
the transactions contemplated hereby;
       
(v)
the Parent Undertaking (Collection Agent);
       
(vi)
an agreement of the Process Agent pursuant to which it agrees to act as such as
called for by Section 11.10(a);
       
(vii)
the RFA Intercreditor Agreement;
       
(viii)
the Senior Collateral Intercreditor Agreement Amendment;
       
(ix)
the Fee Agreement, together with payment of any Fees thereunder required to be
paid on or before the Effective Date;
       
(x)
an amendment to the Receivables Financing Agreement in such form as may be
required by the Administrative Agent in connection with the transactions
contemplated hereby;
       
(xi)
an amendment to each of the Purchase Agreements in such form as may be required
by the Administrative Agent in connection with the transactions contemplated
hereby;
       
(xii)
(1) Deposit Account Agreements with each Deposit Bank, (2) Governmental Entity
Receivables Agreements with each Account

 
37

--------------------------------------------------------------------------------


 

 
 
Bank, and (3) an amendment to the Deposit Account Agreements and Governmental
Entity Receivables Agreements (as such terms are defined in the Receivables
Financing Agreement) in such form as may be required by the Administrative Agent
in connection with the transactions contemplated hereby;  and
       
(xiii)
a personal covenant letter from each director and member of each of the Borrower
and Cayman SPE I agreeing not to introduce, present, vote on, adopt or pass any
resolution which provides for the winding up  of (or has the effect of winding
up) the Borrower or Cayman SPE I, as applicable, so long as any Commitments or
Obligations remain outstanding.

 
(b)           The Administrative Agent shall have received the following, each
(unless otherwise indicated), dated the Effective Date:
 

 
(i)
Certified copies of the resolutions (or similar authorization, if not a
corporation) of the Board of Directors (or similar governing body or Persons, if
not a corporation) of the Borrower, the Parent, the other Originators, the
Collection Agent and the Predecessor Purchasers approving this Agreement, the
Purchase Agreements, the Parent Undertakings and any other Transaction Documents
to which it is a party and certified copies of all documents evidencing other
necessary corporate or limited liability company, as the case may be, action and
governmental approvals, if any, with respect to this Agreement, the Purchase
Agreements, the Parent Undertakings and any such Transaction Documents.  One
such certificate will be acceptable for any number of such Persons.
       
(ii)
A certificate of the Secretary or Assistant Secretary of the Borrower, the
Parent, the other Originators, the Collection Agent and the Predecessor
Purchasers certifying the names and true signatures of their respective officers
authorized to sign this Agreement, the Purchase Agreements, the Parent
Undertakings and the other documents to be delivered by it hereunder and
thereunder.  One such certificate will be acceptable for any number of such
Persons.
       
(iii)
A copy of the by-laws of the Parent and of the Memorandum and Articles of
Association of Cayman SPE I and the Borrower, certified by the Secretary or
Assistant Secretary (or, in the case of Cayman SPE I and the Borrower, a
director) of the Parent, Cayman SPE I or the Borrower, as the case may be.
       
(iv)
A copy of the certificates of incorporation of each of HQ, the Parent and the
other Originators certified as of a recent date by the Secretary of State or
other appropriate official of the state of its organization (or a certificate
from the Secretary or Assistant Secretary of HQ, the Parent and the other
Originators certifying that their respective certificates of incorporation

 
38

--------------------------------------------------------------------------------



 

   
have not been amended or modified from the copies thereof delivered for the
closing of the Receivables Financing Agreement or, if amended or modified since
such closing, attaching those amendments and modifications), and a certificate
as to the good standing of each of the Borrower, Cayman SPE I, HQ, the Parent
and the other Originators from such Secretary of State or other official (or, in
the case of the Borrower and Cayman SPE I, the equivalent in the jurisdiction of
their formation), dated as of a recent date.
       
(v)
Copies of proper financing statements (or similar filings to be made outside of
the United States), duly filed on or before the Effective Date, under the UCC
and other laws of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the ownership and security interests
contemplated by this Agreement and the Purchase Agreements.
       
(vi)
Copies of proper financing statements (or similar filings to be made outside of
the United States), if any, necessary to release all security interests and
other rights of any Person in (i) the Receivables, the Participated Receivables,
Participation Interests, Contracts or Related Security previously granted by the
Borrower, any Predecessor Purchaser or any Originator and (ii) the Collateral
previously granted by the Borrower, in each case other than those security
interests and financing statements or similar filings which are subject and
referred to in the Senior Collateral Intercreditor Agreement, the RFA
Intercreditor Agreement, the Receivables Financing Agreement or the other
Transaction Documents.
       
(vii)
Completed requests for information (or similar requests to be made outside of
the United States), dated on or before the Effective Date, listing all effective
financing statements and other filings filed in the jurisdictions referred to in
subsection (v) above and in any other jurisdictions reasonably requested by the
Administrative Agent that name the Borrower, any Predecessor Purchaser or any
Originator as debtor (in the case of any Predecessor Purchaser or any
Originator, only to the extent requested by the Administrative Agent), together
with copies of such financing statements and other filings (none of which shall
cover any Receivables, Participated Receivables, Participation Interests,
Contracts, Related Security or the Collateral except those relating to the
Credit Agreement and the Indentures and those filed in connection with the
transactions contemplated by the Purchase Agreements and the Receivables
Financing Agreement).
       
(viii)
Favorable opinions of Skadden, Arps, Slate, Meagher & Flom LLP, Chapman & Cutler
relating to various states’ local perfection issues, Parent general counsel, and
Maples & Calder, as counsel for the Borrower, the Predecessor Purchasers, the
Parent and the other Originators, as to such matters as the Administrative Agent
may reasonably request.

 
39

--------------------------------------------------------------------------------



 

 
(ix)
A certified copy of the executed Originator Purchase Agreement, Secondary
Purchase Agreement and Tertiary Purchase Agreement, each, as amended through the
Effective Date.
       
(x)
A certified copy of the executed Parent Undertaking (Originators), as amended
through the Effective Date.

 
(c)           as of the Effective Date, the following statements shall be true
(and acceptance of the proceeds of the Loans by the Borrower shall be deemed a
representation and warranty by the Borrower, the Parent and the Collection Agent
(each as to itself) that such statements are then true):
 

 
(i)
The representations and warranties contained in Sections 4.01 and 4.02 are
correct on and as of the Effective Date as though made on and as of such date,
       
(ii)
No event has occurred and is continuing, or would result from the making of the
Loans, that constitutes an Event of Default or an Default,
       
(iii)
There shall have been sold or contributed to the purchaser thereunder pursuant
to each Purchase Agreement, all Originator Receivables arising on or prior to
such date other than Government Receivables,
       
(iv)
There shall have been sold or contributed to the purchaser under each Purchase
Agreement, all Participation Interests in all Originator Receivables which are
Governmental Receivables arising on or prior to such date; and
       
(v)
No “Event of Termination” or “Incipient Event of Termination” under, and as each
is defined in, the Receivables Financing Agreement shall have occurred and be
continuing.

 
(d)           the Administrative Agent shall have received a completed Borrower
Report, a completed Interim Report and a completed Daily Report containing
information covering the most recently ended reporting period for which
information is required pursuant to Section 6.02(g) of the Receivables Financing
Agreement and demonstrating that, after giving effect to the making of the Loans
hereunder, no Event of Default or Default will occur and the Borrowing Base will
equal or exceed the aggregate original principal amount of the Loans and the
Administrative Agent shall be satisfied with the calculation of the borrowing
base under the Receivables Financing Agreement (including, without limitation,
the concentration limits utilized in such calculation).
 
(e)           in the reasonable judgment of the Administrative Agent, (i) since
March 1, 2008, there shall have been no material adverse change in the business,
assets, liabilities, condition (financial or otherwise), operations or prospects
of the Borrower, Parent, any Originator, HQ or Cayman SPE I, and (ii) since
January 22, 2009, there shall have occurred no circumstance, change or condition
in the loan syndication, financial or capital markets generally that could
reasonably be expected to materially impair syndication of the Loans.
 
40

--------------------------------------------------------------------------------


 
(f)           the Administrative Agent shall have not discovered or otherwise
become aware of any information not previously disclosed to it that is
materially inconsistent with its understanding, based on the information
previously provided to it, of the business, assets, liabilities, condition
(financial or otherwise), operations or prospects of the Borrower, Parent, any
Originator, HQ or Cayman SPE I.
 
(g)           the Administrative Agent shall have had an opportunity to conduct
a take-over audit of the Collateral and the results of such audit shall have
been satisfactory to the Administrative Agent.
 
(h)           the Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.      Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants as follows, which representations and warranties
shall be deemed repeated on each day during the Term:
 
(a)           The Borrower is an exempted company incorporated with limited
liability validly existing and in good standing under the laws of the Cayman
Islands, and is duly qualified to do business, and is in good standing, in every
jurisdiction where the nature of its business requires it to be so qualified.
 
(b)           The execution, delivery and performance by the Borrower of the
Transaction Documents to which it is a party and the other documents to be
delivered by it hereunder, including the Borrower’s use of the proceeds of the
Loans, (i) are within the Borrower’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) the
Borrower’s Memorandum and Articles of Association, (2) any law, rule or
regulation applicable to the Borrower, (3) any contractual restriction binding
on or affecting the Borrower or its property or (4) any order, writ, judgment,
award, injunction or decree binding on or affecting the Borrower or its
property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties (except for the interest created pursuant to this
Agreement).  Each of the Transaction Documents to which the Borrower is a party
has been duly executed and delivered by the Borrower.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of the Transaction
Documents to which it is a party or any other document to be delivered
thereunder, except for the filing of UCC financing statements which are referred
to herein and therein.
 
(d)           Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other
 
41

--------------------------------------------------------------------------------


 
similar laws affecting the rights of creditors generally and general equitable
principles (whether considered in a proceeding at law or in equity).
 
(e)           Since its date of formation, August 11, 2004, there has been no
material adverse change in the business, operations, property, prospects or
financial or other condition of the Borrower.
 
(f)           Except as set forth in Schedule V or as otherwise disclosed by the
Parent in its publicly available SEC filings, there is no pending or threatened
action, investigation or proceeding affecting the Borrower, the Parent or any of
their Subsidiaries before any court, governmental agency or arbitrator which if
determined adversely to any of them, could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
 
(g)           No proceeds of any Loans will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934.
 
(h)           The Borrower is the legal and beneficial owner of the Transferred
Assets and Related Security free and clear of any Adverse Claim (other than the
security interests therein granted under the Receivables Financing Agreement
subject to the RFA Intercreditor Agreement).  The Administrative Agent for the
benefit of the Lenders has a valid and perfected security interest in each
Transferred Asset now existing or hereafter arising and in the Related Security
and Collections with respect thereto, second only in priority to the security
interests granted under the Receivables Financing Agreement that are the subject
of the RFA Intercreditor Agreement.  No effective financing statement or other
instrument similar in effect covering any Collateral is on file in any recording
office, except (i) those relating to the Credit Agreement and the Indentures,
all of which the Borrower represents relate to security interests that are
subject to the Senior Collateral Intercreditor Agreement, (ii) those relating to
the Receivables Financing Agreement, all of which the Borrower represents relate
to security interests that are subject to the RFA Intercreditor Agreement, (iii)
those filed in favor of the Administrative Agent relating to this Agreement and
(iv) those filed pursuant to the Purchase Agreements.  Each Transferred Asset
characterized in any Borrower Report or other written statement made by or on
behalf of the Borrower as an Eligible Receivable or Eligible Participation
Interest, or as included in the Borrowing Base is, as of the date of such
Borrower Report or other statement (or, if applicable, as of a date certain
specified in such report), an Eligible Receivable or Eligible Participation
Interest, as properly included in the Borrowing Base.
 
(i)           Each Borrower Report, Interim Report and Daily Report (if prepared
by the Borrower or one of its Affiliates, or to the extent that information
contained therein is supplied by the Borrower or an Affiliate), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by or on behalf of the Borrower to the Administrative
Agent or the Lenders in connection with and before or after the date of this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Administrative Agent or the Lenders, as
the case may be, at such time) as of the date so furnished (or, if applicable,
as of a date certain specified in such report), and no such document contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.
 
42

--------------------------------------------------------------------------------


 
(j)           The principal place of business and chief executive office of the
Borrower and the office where the Borrower keeps its records concerning the
Transferred Assets are located at the address or addresses referred to in
Section 5.01(b).
 
(k)           The names and addresses of all the Deposit Banks and Account
Banks, together with the post office boxes and account numbers of the
Lock-Boxes, Deposit Accounts and Governmental Entity Receivables Accounts, as
the case may be, of the Borrower at such banks, are as specified in Schedule I
hereto, as such Schedule I may be updated from time to time pursuant to Section
5.01(g).  The Lock-Boxes, Deposit Accounts and Governmental Entity Receivables
Accounts, as the case may be, are the only post office boxes and bank accounts
into which Collections of Receivables and Participated Receivables are deposited
or remitted.  The Borrower has delivered to the Administrative Agent a fully
executed Deposit Account Agreement or Governmental Entity Receivables Agreement
with respect to each Deposit Account, Governmental Entity Receivables Account
and any associated Lock-Boxes.
 
(l)            [Intentionally Omitted].
 
(m)          The Borrower is not known by and does not use any tradename or
doing-business-as name.
 
(n)           The Borrower has no Subsidiaries.
 
(o)           (i) The fair value of the property of the Borrower is greater than
the total amount of liabilities, including contingent liabilities, of the
Borrower, (ii) the present fair salable value of the assets of the Borrower is
not less than the amount that will be required to pay all probable liabilities
of the Borrower on its debts as they become absolute and matured, (iii) the
Borrower does not intend to, and does not believe that it will, incur debts or
liabilities beyond the Borrower’s abilities to pay such debts and liabilities as
they mature and (iv) the Borrower is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which the
Borrower’s property would constitute unreasonably small capital.
 
(p)           With respect to each Transferred Asset, the Borrower (i) shall
have received such Transferred Asset as a contribution to the capital of the
Borrower by Cayman SPE I, (ii) shall have purchased such Transferred Asset from
Cayman SPE I in exchange for payment (made by the Borrower to Cayman SPE I in
accordance with the provisions of the Tertiary Purchase Agreement) of cash or
(iii) shall have received such Transferred Asset partially as a capital
contribution and partially for payment in cash, in each case in an amount which
constitutes fair consideration and reasonably equivalent value.  Each such sale
referred to in the preceding sentence shall not have been made for or on account
of an antecedent debt owed by Cayman SPE I to the Borrower.
 
(q)           Taxes.  The Borrower has timely filed or caused to be filed all
required income tax and sales tax returns and reports and all other material tax
returns and reports required to have been filed and has paid or caused to be
paid all material taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower, except where the payment of any such taxes
is being contested in good faith by appropriate proceedings and for which the
Borrower has set aside on its books adequate reserves.  The charges, accruals
and reserves on the
 
43

--------------------------------------------------------------------------------


 
books of the Borrower in respect of such taxes or charges imposed by a
Governmental Entity are, in the opinion of the Borrower, adequate for the
payment thereof.
 
SECTION 4.02.      Representations and Warranties of the Collection Agent.  The
Collection Agent hereby represents and warrants as follows, which
representations and warranties shall be deemed repeated on each day during the
Term:
 
(a)           The Collection Agent is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, and is duly qualified
to do business, and is in good standing, in every jurisdiction where the nature
of its business requires it to be so qualified, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
 
(b)           The execution, delivery and performance by the Collection Agent of
this Agreement and any other documents to be delivered by it hereunder (i) are
within the Collection Agent’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene (1) the Collection
Agent’s charter or by-laws, (2) any law, rule or regulation applicable to the
Collection Agent, (3) any contractual restriction binding on or affecting the
Collection Agent or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Collection Agent or its
property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties.  This Agreement has been duly executed and delivered by the
Collection Agent.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Collection Agent of this
Agreement or any other document to be delivered by it hereunder.
 
(d)           This Agreement constitutes the legal, valid and binding obligation
of the Collection Agent enforceable against the Collection Agent in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (whether considered in a proceeding at law or in equity).
 
(e)           Since March 1, 2008 there has been no material adverse change in
the business, operations, property, prospects or financial or other condition of
the Collection Agent.
 
(f)           Except as set forth in Schedule V, there is no pending or
threatened action, investigation or proceeding affecting the Collection Agent or
any of its Subsidiaries before any court, governmental agency or arbitrator
which if determined adversely, could reasonably be expected to result in a
Material Adverse Effect.
 
(g)           On each day during the Term, the outstanding principal balance of
all Loans (less the amount of Cure Funds then in the Cure Account) is not
greater than the Borrowing Base.  Each Transferred Asset characterized in any
Borrower Report as an Eligible Receivable or Eligible Participation Interest, or
as included in the Borrowing Base is, as of the date of such Borrower Report
(or, if applicable, as of a date certain specified in such
 
44

--------------------------------------------------------------------------------


 
information), an Eligible Receivable or Eligible Participation Interest, or
properly included in the Borrowing Base, as applicable.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01.      Covenants of the Borrower.  Until the Commitments have
expired or been terminated and the principal and interest of each Loan and all
other Obligations have been paid in full, the Borrower covenants and agrees with
the Administrative Agent and the Lenders that:
 
(a)           Compliance with Laws, Etc.  The Borrower will comply in all
material respects with all applicable laws, rules, regulations and orders and
preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such rights, franchises, qualifications, and privileges could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)           Offices, Records, Name and Organization.  The Borrower will keep
its principal place of business and chief executive office and the office where
it keeps its records concerning the Transferred Assets at the address of the
Borrower set forth on Schedule III hereto or, upon 30 days’ prior written notice
to the Administrative Agent, at any other locations within the United
States.  The Borrower will not change its name or its jurisdiction of
organization, unless (i) the Borrower shall have provided the Administrative
Agent with at least 30 days’ prior written notice thereof and (ii) no later than
the effective date of such change, all actions reasonably requested by the
Administrative Agent to protect and perfect the security interest in the
Transferred Assets have been taken and completed.  The Borrower also will
maintain and implement (or cause the Collection Agent to maintain or implement)
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Transferred Assets and related Contracts
in the event of the destruction of the originals thereof), and keep and maintain
(or cause the Collection Agent to maintain or implement) all documents, books,
records and other information reasonably necessary or advisable for the
collection of all Receivables and Participated Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and Participated Receivables and all Collections of and adjustments
to each existing Participated Receivable).
 
(c)           Performance and Compliance with Contracts and Credit and
Collection Policy.  The Borrower will, at its expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Transferred Assets and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each of the Transferred Assets and the related Contract.
 
(d)           Sales, Liens, Etc.  Except for the security interest created
hereunder in favor of the Administrative Agent and the security interest created
in favor of the RFA Program Agent under the Receivables Financing Agreement (and
which is subject to the RFA Intercreditor Agreement), the Borrower will not
sell, assign (by operation of law or otherwise) or
 
45

--------------------------------------------------------------------------------


 
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to any Collateral, or upon or with respect to any account to which
any Collections of any Receivable or Participated Receivable are sent, or assign
any right to receive income in respect thereof.
 
(e)           Extension or Amendment of Receivables and Participated
Receivables.  Except as provided in Section 6.02(c), the Borrower will not (and
will not permit the Collection Agent or any Originator to) extend, amend or
otherwise modify the terms of any Receivable or Participated Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.
 
(f)           Change in Business or Credit and Collection Policy.  The Borrower
will not make any change in the character of its business or in the Credit and
Collection Policy that could, in either case, reasonably be expected to result
in a Material Adverse Effect.
 
(g)           Change in Payment Instructions to Obligors.  The Borrower will not
add or terminate any bank, post office box or bank account as a Deposit Bank,
Account Bank, Lock-Box, Deposit Account or Governmental Entity Receivables
Account from those listed in Schedule I to this Agreement, or make any change in
its instructions to Obligors regarding payments to be made to the Borrower or
payments to be made to any such account or box, unless the Administrative Agent
shall have received notice of such addition, termination or change (including an
updated Schedule I) and a fully executed Deposit Account Agreement or
Governmental Entity Receivables Agreement with each new Deposit Bank or Account
Bank, as the case may be, or with respect to each new Lock-Box, Deposit Account
or Governmental Entity Receivables Account.
 
(h)           Deposits to Lock-Boxes, Deposit Accounts, Governmental Entity
Receivables Accounts.  The Borrower will (or will cause the Collection Agent or
the Originators to) instruct all Obligors that are Governmental Entities other
than Contract Payors to remit all their payments in respect of Participated
Receivables to Governmental Entity Receivables Accounts or Lock-Boxes associated
therewith.  The Borrower will (or will cause the Collection Agent or the
Originators to) instruct all Obligors that are not Governmental Entities other
than Contract Payors to remit all their payments in respect of Receivables to
Deposit Accounts or Lock-Boxes associated therewith.  If the Borrower shall
receive any Collections directly, it shall immediately (and in any event within
one Business Day) deposit the same to a Deposit Account (in the case of
Collections of Receivables) or a Governmental Entity Receivables Account (in the
case of Collections of Participated Receivables).  The Borrower will not deposit
or otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-Box, Deposit Account or Governmental Entity Receivables Account, cash or
cash proceeds other than Collections of Receivables or Participated Receivables.
 
(i)            [Intentionally Omitted.]
 
(j)            Further Assurances.  (i) The Borrower agrees from time to time,
at its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary or desirable,
or that the Administrative Agent may reasonably request, to perfect or protect
the security interest granted under this Agreement, or to
 
46

--------------------------------------------------------------------------------


 
enable the Lenders or the Administrative Agent to exercise and enforce their
respective rights and remedies under this Agreement.
 

 
(ii)
The Borrower authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Collateral.

 
(k)           Reporting Requirements.  The Borrower will provide to the
Administrative Agent and the Lenders (in multiple copies, if requested by the
Administrative Agent) the following:
 

 
(i)
as soon as available and in any event within 50 days (or such earlier date that
is 5 days after the then-current filing deadline for the Parent’s Quarterly
Report on Form 10-Q) after the end of each of the first three quarters of each
fiscal year of the Parent, the Parent’s and its consolidated Subsidiaries’
consolidated balance sheet as of the end of such quarter and statements of
income and cash flows for the then elapsed portion of such fiscal year for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by a Financial Officer of the Parent;
       
(ii)
as soon as available and in any event within 105 days (or such earlier date that
is 10 days after the then-current filing deadline for the Parent’s Annual Report
on Form 10-K) after the end of each fiscal year of the Parent, the audited
consolidated balance sheet of the Parent and its consolidated Subsidiaries and
related statements of income and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any material qualification or
exception as to the scope of the audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position, results of operations and cash flows of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
       
(iii)
as soon as available and in any event within 50 days after the end of each of
the first three fiscal quarters (or such earlier date that is 5 days after the
then-current filing deadline for the Parent’s Quarterly Report on Form 10-Q) and
within 105 days after the end of the fourth fiscal quarter of each fiscal year
(or such earlier date that is 10 days after the then-current filing deadline for
the Parent’s Annual Report on Form 10-K) of the Borrower, a balance sheet of the
Borrower as of the end of such quarter and a statement of income and cash flows
of the Borrower for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by a Financial Officer of the
Borrower;

 
47

--------------------------------------------------------------------------------


 

 
(iv)
as soon as possible and in any event within five days after the occurrence of
each Event of Default or Default, a statement of a Financial Officer of the
Borrower setting forth details of such Event of Default or Default and the
action that the Borrower has taken and proposes to take with respect thereto;
       
(v)
promptly after the sending or filing thereof, copies of all reports that the
Parent sends to any of its security holders, and copies of all reports and
registration statements that the Parent or any of its Subsidiaries files with
the SEC or any national securities exchange;
       
(vi)
promptly after the filing or receiving thereof, copies of all reports and
notices that the Parent or any ERISA Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Parent or any ERISA Affiliate receives from any
of the foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Parent or any ERISA Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Parent
and/or any such ERISA Affiliate in excess of $10,000,000;
       
(vii)
at least 30 days prior to any change in the name or jurisdiction of organization
of the Parent, any Originator or the Borrower, a notice setting forth the new
name or jurisdiction of organization and the effective date thereof;
       
(viii)
promptly after the Borrower obtains knowledge thereof, notice of any “Event of
Termination”, “Facility Termination Date” or “Commitment Termination Date” under
any Purchase Agreement or under the Receivables Financing Agreement;
       
(ix)
so long as any Loans shall be outstanding, as soon as possible and in any event
no later than the day of occurrence thereof, notice that any Originator has
stopped selling to HQ, pursuant to the Originator Purchase Agreement, all newly
arising or acquired Originator Receivables and Participation Interests in
Government Receivables; and notice that HQ or Cayman SPE I has stopped selling
or contributing Receivables and Participation Interests in Government
Receivables pursuant to the Secondary Purchase Agreement or the Tertiary
Purchase Agreement, as the case may be;
       
(x)
at the time of the delivery of the financial statements provided for in clauses
(i) and (ii) of this paragraph, a certificate of a Financial Officer of the
Borrower to the effect that, to the best of such officer’s knowledge, no

 
48

--------------------------------------------------------------------------------


 

   
Event of Default has occurred and is continuing or, if any Event of Default has
occurred and is continuing, specifying the nature and extent thereof;
       
(xi)
promptly after receipt thereof, copies of all notices received by the Borrower
from any Person under or with respect to any Purchase Agreement or the
Receivables Financing Agreement;
       
(xii)
at least 60 days prior to the end of the last fiscal year of the Parent referred
to in Schedule IV, a new Schedule IV, setting forth the Months for the upcoming
fiscal year or years;
       
(xiii)
no later than March 15, 2009, a 12-Month adjusted EBITDA and liquidity forecast
for the Parent (the “Forecast”) in form and substance reasonably satisfactory to
the Administrative Agent, certified by a Financial Officer of the Parent;
       
(xiv)
(A) no later than 20 days after the Parent’s fiscal Month-end, a comparison of
actual results for the prior Month as compared to the Forecast then delivered by
the Parent and (B) no later than 20 days after the beginning of each fiscal
quarter of the Parent, a new updated Forecast for such fiscal quarter, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
certified by a Financial Officer of the Parent;
       
(xv)
contemporaneously with sending same under or with respect to the Receivables
Financing Agreement (but without duplication of any such items delivered by the
Borrower hereunder), copies of all reports, notices and other communications
sent by the Borrower to any Person under or with respect to the Receivables
Financing Agreement or any of the other “Transaction Documents” (as defined in
the Receivables Financing Agreement);
       
(xvi)
promptly after the effectiveness thereof, copies of any amendments,
modifications or waivers under or with respect to the Receivables Financing
Agreement or any of the other “Transaction Documents” (as defined in the
Receivables Financing Agreement);
       
(xvii)
promptly after the request of the Administrative Agent, information as to the
amount of funds in the Borrower’s Account (as defined both herein and in the
Receivables Financing Agreements); and
       
(xviii)
such other information respecting the Receivables, Participated Receivables, or
Participation Interests or the condition or operations, financial or otherwise,
of the Borrower, the Parent or any other Originator as the Administrative Agent
or any Lender may from time to time reasonably request, to the extent such
disclosure is permitted under applicable law, rule or regulation.

 
49

--------------------------------------------------------------------------------


 
Reports and financial statements required to be delivered pursuant to
clauses (i), (ii) and (v) of this Section 5.01(k) shall be deemed to have been
delivered on the date on which the Parent posts such reports, or reports
containing such financial statements, on the Parent’s website on the Internet at
http://www.riteaid.com or when such reports, or reports containing such
financial statements, are posted on the SEC’s website at www.sec.gov; provided
that the Parent shall deliver paper copies of the reports and financial
statements referred to in clauses (i), (ii) and (v) of this Section 5.01(k) to
the Administrative Agent or any Lender who requests the Parent to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender, as applicable.
 
The Borrower and the Originators hereby acknowledge that (a) the Administrative
Agent may make available to the Lenders materials and/or information
(collectively, “Borrower Party Materials”) provided by or on behalf of any of
the Borrower, the Originators, Parent, HQ and Cayman SPE I (collectively, the
“Borrower Parties”) hereunder by posting the Borrower Party Materials on
Intralinks, the Internet or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be "public-side" Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower Parties or any of their securities) (each, a “Public Lender”).  The
Borrower and each Originator agrees that (w) all Borrower Party Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Party
Materials “PUBLIC,” Borrower and each Originator, on its behalf and on behalf of
each other Borrower Party,  shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Party Materials as
not containing any material non-public information with respect to any Borrower
Party or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Party Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated for
distribution of “PUBLIC” materials and/or information; and (z) the
Administrative Agent shall treat any Borrower Party Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated for distribution of “PUBLIC” materials and/or information and
shall not make such Borrower Party Materials available through the portion of
the Platform designated for distribution of “PUBLIC” materials and/or
information.  At the request of the Administrative Agent, the Borrower shall
promptly provide to the Administrative Agent versions of any non-“PUBLIC”
Borrower Party Materials that do not contain material non-public information
with respect to the Borrower Parties and their securities, which versions shall
be suitable for posting through a portion of the Platform designated for
distribution of “PUBLIC” materials and/or information.  None of the
Administrative Agent, any Lender or any other Indemnified Party shall be liable
to any Borrower Party or any of their respective Affiliates or any of their
respective security holders or creditors for any damages arising from the use by
unauthorized Persons of information or other materials sent though the Platform
that are intercepted by such Persons.
 
(l)           Separateness.
 

 
(i)
[Intentionally Omitted.]
       
(ii)
The Borrower shall not direct or participate in the management of any of the
Other Companies’ operations or of any other Person’s operations.

 
50

--------------------------------------------------------------------------------


 

 
(iii)
The Borrower shall conduct its business from an office separate from that of the
Other Companies and any other Person (but which may be located in the same
facility as one or more of the Other Companies).  The Borrower shall have
stationery and other business forms and a mailing address and a telephone number
separate from that of the Other Companies and any other Person.
       
(iv)
The Borrower shall at all times be adequately capitalized in light of its
contemplated business.
       
(v)
The Borrower shall at all times provide for its own operating expenses and
liabilities from its own funds.
       
(vi)
The Borrower shall maintain its assets and transactions separately from those of
the Other Companies and any other Person and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies and any other Person.  The Borrower shall hold itself out to
the public under the Borrower’s own name as a legal entity separate and distinct
from the Other Companies.  The Borrower shall not hold itself out as having
agreed to pay, or as being liable, primarily or secondarily, for, any
obligations of the Other Companies or any other Person.
       
(vii)
The Borrower shall not maintain any joint account with any Other Company or any
other Person or become liable as a guarantor or otherwise with respect to any
Debt or contractual obligation of any Other Company or any other Person.
       
(viii)
The Borrower shall not make any payment or distribution of assets with respect
to any obligation of any Other Company or any other Person or grant an Adverse
Claim on any of its assets to secure any obligation of any Other Company or any
other Person.
       
(ix)
The Borrower shall not make loans, advances or otherwise extend credit to any of
the Other Companies.
       
(x)
The Borrower shall comply in all material respects with its organizational
documents and resolutions.
       
(xi)
The Borrower shall have recorded any security interests in its Register of
Mortgages and Charges, with respect to all assets purchased from any of the
Other Companies.
       
(xii)
The Borrower shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and the other Transaction
Documents.

 
51

--------------------------------------------------------------------------------


 
(m)           Tertiary Purchase Agreement.  The Borrower will not amend, waive
or modify any provision of the Tertiary Purchase Agreement or waive the
occurrence of any “Event of Termination” under the Tertiary Purchase Agreement,
without in each case the prior written consent of the Administrative Agent;
provided, however, that the Borrower may amend the percentage set forth in the
definition of “Discount” in the Tertiary Purchase Agreement in accordance with
the provisions of the Tertiary Purchase Agreement without the consent of the
Administrative Agent, provided, further, that the Borrower shall promptly notify
the Administrative Agent and each Lender of any such amendment.  The Borrower
will perform all of its obligations under the Tertiary Purchase Agreement in all
material respects and will enforce the Tertiary Purchase Agreement in accordance
with its terms in all material respects.
 
(n)           Nature of Business.  The Borrower will not engage in any business
other than the purchase or acquisition of Transferred Assets, Related Security
and Collections from Cayman SPE I and the transactions contemplated by this
Agreement and the Receivables Financing Agreement.  The Borrower will not create
or form any Subsidiary.
 
(o)           Mergers, Etc.  The Borrower will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person, other than as specifically contemplated by this Agreement and
the other Transaction Documents.
 
(p)           Distributions, Etc.  The Borrower will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of equity
interests of the Borrower, or return any capital to its shareholders as such, or
purchase, retire, defease, redeem or otherwise acquire for value or make any
payment in respect of any shares of any class of equity of the Borrower or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding; provided, however, that the Borrower may declare and pay cash
dividends on its share capital to its shareholders so long as (i) no Default or
Event of Default shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the laws of The
Cayman Islands, and (iii) such dividends have been approved by all necessary and
appropriate corporate action of the Borrower.
 
(q)           Debt.  The Borrower will not incur any Debt, other than any Debt
incurred pursuant to this Agreement and any Debt incurred pursuant to the
Receivables Financing Agreement; provided that the aggregate principal amount of
Debt outstanding under the Receivables Financing Agreement shall not at any time
exceed $345,000,000 (or, if less, the First Lien Cap (as defined in the RFA
Intercreditor Agreement)).
 
(r)           Memorandum and Articles of Association.  The Borrower will not
amend or delete or modify its Memorandum and Articles of Association, without
the prior written consent of the Administrative Agent.
 
(s)           Additional Information.  If additional information is requested by
the Obligor as to a bill or supporting claim documents, the Borrower will cause
the applicable
 
52

--------------------------------------------------------------------------------


 
Originator to promptly provide the same and, if any error has been made with
respect to such information, cause the applicable Originator to promptly correct
the same and, if necessary, to rebill such Originator Receivable.
 
(t)           Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely for the purchase of Transferred Assets and Related Security with respect
thereto from Cayman SPE I pursuant to the Tertiary Purchase Agreement, to repay
Debt owing under the Receivables Financing Agreement and to pay transaction
costs, fees and expenses in connection with this Agreement.
 
(u)           RFA Intercreditor Agreement.  The Borrower will not take any
action in contravention of the terms of the RFA Intercreditor Agreement and will
comply with all of the terms and provisions thereof applicable to the Borrower.
 
(v)           Amendments to First Lien Loan Documents.  (i) If any amendment,
supplement or other modification of any provision of the First Lien Loan
Documents has the effect of imposing on the Borrower any representations,
warranties, covenants, events of default or remedies that are more restrictive
or burdensome to the Borrower than the terms and provisions of such First Lien
Loan Documents as in effect on the date of this Agreement, or altering any
definitions to effect any of the foregoing, (A) the Required Lenders shall be
entitled to require that a substantially similar amendment be made to the
comparable Second Lien Loan Documents, and (B) the Borrower hereby irrevocably
and unconditionally agrees that at least three (3) Business Days prior to
effecting any such amendment, supplement or other modification of any provision
of such First Lien Loan Documents, the Borrower shall, with respect to the
applicable Second Lien Loan Documents, provide to the Administrative Agent and
the Lenders an amendment or amendments (the “Corresponding Amendment”) that
amends the applicable Second Lien Loan Documents to effect such modifications on
equivalent terms.  The Required Lenders, at their sole discretion, may accept or
decline any Corresponding Amendment.  If the Required Lenders accept any
Corresponding Amendment, the Borrower hereby irrevocably and unconditionally
agrees to effect the Corresponding Amendment substantially concurrently with the
related amendment, supplement or modification of the First Lien Loan Documents.
 
 (ii) The Borrower will not, directly or indirectly, enter into any amendment,
supplement or modification of any of the First Lien Loan Documents (or consent
or agree thereto) if any such amendment, supplement or modification shall:
 
(1)           increase the aggregate principal amount of, without duplication,
loans or other extensions of credit or commitments therefor so that the
aggregate principal amount of such loans or other extensions of credit is in
excess of the First Lien Cap (as defined in the RFA Intercreditor Agreement);
 
(2)           modify the method of computing interest or Yield (as defined in
the Receivables Financing Agreement) or increase the interest or Yield rate
(including by any increase in the “applicable margin” or similar component of
the interest rate) or interest or yield provisions applicable to the First Lien
Obligations (as defined in the RFA Intercreditor Agreement) or any commitment
fee, program fee, liquidity fee, or similar
 
53

--------------------------------------------------------------------------------


 
fee so that the combined interest rate and fees are increased by more than 2%
per annum in the aggregate (excluding increases resulting from (A) increases in
the underlying reference rate not caused by any amendment, supplement or
modification of the Receivables Financing Agreement, or (B) accrual of interest
or Yield at the rate applicable following an “Event of Termination” under and as
defined in the Receivables Financing Agreement as in effect on the date hereof);
 
(3)           extend any scheduled amortization payments or the scheduled final
maturity of the Receivables Financing Agreement or make amendments or
modifications to (A) clause (a) of the definition of “Facility Termination Date”
contained in the Receivables Financing Agreement as in effect on the date hereof
to make the date appearing therein later than September 14, 2010, or
(B) clause (a) of the definition of “Commitment Termination Date” contained in
the Receivables Financing Agreement as in effect on the date hereof, other than
the extension of the date appearing therein to a date no later than
September 14, 2010 or (C) clause (d) of such definition of “Commitment
Termination Date” to make the date appearing therein later than September 14,
2010;
 
(4)           amend, modify or have the effect of a modification of the
mandatory prepayment provisions of the Receivables Financing Agreement in a
manner that reduces amounts which would be otherwise required to be used to
prepay the First Lien Obligations (as defined in the RFA Intercreditor
Agreement);
 
(5)           amend Sections 2.04 or 2.04A of the Receivables Financing
Agreement or alter any instructions in effect on the date hereof directing
collections of Collateral to be remitted to the RFA Trustee’s Account or alter
the way collections of Collateral are to be distributed pursuant to the
Receivables Financing Agreement as in effect on the date hereof;
 
(6)           modify or add any covenant or event of default under the First
Lien Loan Documents which directly restricts the Borrower from making payments
under the Second Lien Loan Documents which would otherwise be permitted under
the First Lien Loan Documents as in effect on the date hereof;
 
(7)           increase the “Concentration Limit” (as defined in the Receivables
Financing Agreement) applicable to any account debtor (other than, in the event
any such “Concentration Limit” is decreased after the date hereof, increases in
such “Concentration Limit” to a rate no higher than that existing on the date
hereof) or make amendments or modifications to the definitions of “Borrowing
Base”, “Eligible Participated Receivable”, “Eligible Receivable”, “Net
Receivables Pool Balance” or any definitions used therein or applicable thereto
contained in the Receivables Financing Agreement as in effect on the date hereof
that have the effect of increasing the amount of credit available to the
Borrower (other than, in the event a Reserve (as defined in the RFA
Intercreditor Agreement) is increased after the date hereof, decreases in such
Reserve to a level no greater than that existing on the date hereof);
 
54

--------------------------------------------------------------------------------


 
(8)           make amendments or modifications to Section 7.01(h) or
Section 7.01(s) of the Receivables Financing Agreement or to the definitions of
“Default Ratio”, “Delinquency Ratio”, “Dilution Ratio”, “Receivable Turnover
Days” or any definitions used therein or applicable thereto contained in the
Receivables Financing Agreement as in effect on the date hereof, if the effect
of any such amendment or modification would be to make the provisions of
Section 7.01(h) or 7.01(s) less restrictive with respect to the Borrower or the
Collateral, or waive compliance with Section 7.01(h) or 7.01(s) of the
Receivables Financing Agreement; or
 
(9)           amend or modify the definition of “Amortization Period” contained
in the Receivables Financing Agreement or have the effect of changing the start
date of such period from the way such definition works as of the date hereof.
 
SECTION 5.02.      Covenants of the Borrower, the Collection Agent and the
Originators.  Until the Commitments have expired or been terminated and the
principal and interest of each Loan and all other Obligations have been paid in
full, each of the Borrower, the Collection Agent and each Originator will, at
their respective expense, from time to time during regular business hours as
requested by the Administrative Agent permit the Administrative Agent or its
agents or representatives (including independent public accountants, which may
be the Borrower’s or the Parent’s independent public accountants), (i) to
conduct audits of the Receivables, Participated Receivables, the Related
Security and the related books and records and collections systems of the
Borrower, the Collection Agent or such Originator, as the case may be, (ii) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Borrower, the Collection Agent or such Originator, as
the case may be, relating to Receivables, Participated Receivables and the
Related Security, including, without limitation, the Contracts, and (iii) to
visit the offices and properties of the Borrower, the Collection Agent or such
Originator, as the case may be, for the purpose of examining such materials
described in clause (ii) above, and to discuss matters relating to Receivables,
Participated Receivables and the Related Security or the Borrower’s, the
Collection Agent’s or such Originator’s performance under the Transaction
Documents or under the Contracts with any of the officers or employees of the
Borrower, the Collection Agent or such Originator, as the case may be, having
knowledge of such matters.  In addition, upon the Administrative Agent’s request
no more than four times per year (but without such limitation if an audit
deficiency is described during any such audit), the Administrative Agent will,
at the Borrower’s expense, appoint independent public accountants or other
Persons acceptable to the Administrative Agent (which shall not be the Parent’s
or the Borrower’s independent public accountants who perform regular financial
statement audits for the Parent and its Subsidiaries), to prepare and deliver to
the Administrative Agent and each Lender a written report with respect to the
Receivables, Participated Receivables and the Credit and Collection Policy
(including, in each case, the systems, procedures and records relating thereto)
on a scope and in a form reasonably requested by the Administrative Agent.  The
foregoing to the contrary notwithstanding, prior to the RFA Termination Date,
each audit performed by independent public accountants or other Persons
acceptable to the RFA Program Agent pursuant to the sentence of Section 5.02 of
the Receivables Financing Agreement (as in effect on the date hereof)
corresponding to the preceding sentence shall constitute an audit under the
preceding sentence, provided that the Administrative Agent receives a copy of
the reports and other information provided to the RFA Program Agent in
connection with such audit and
 
55

--------------------------------------------------------------------------------


 
such reports and other information are posted on the Platform.  In conjunction
with the audits, examinations and visits referred to in the first two sentences
of this Section 5.02, the Administrative Agent and its agents, representatives,
advisors or consultants shall have full access during regular business hours to
premises, books and records and members of management as may be reasonably
requested by the Administrative Agent or any such agent, representative, advisor
or consultant in connection with a review of the business and operations of the
Borrower (including budgets, records, projections, financial information,
reports and turnaround plans) and the Borrower shall at all times cooperate with
the reasonable requests of the Administrative Agent and its agents,
representatives, advisors or consultants.  Until the Commitments have expired or
been terminated and the principal and interest of each Loan and all other
Obligations have been paid in full, the Parent shall continue to report in its
filings with the SEC the borrowing base calculations under the Receivables
Financing Agreement in a manner and at such time as it has historically done and
shall additionally include in such filings the borrowing base calculations under
this Agreement in a similar manner.
 
ARTICLE VI
 
ADMINISTRATION AND COLLECTION
OF RECEIVABLES AND PARTICIPATED RECEIVABLES
 
SECTION 6.01.      Designation of Collection Agent.  The servicing,
administration and collection of the Receivables and Participated Receivables
shall be conducted by the Collection Agent so designated hereunder from time to
time.  Until the Administrative Agent gives notice to the Borrower of the
designation of a new Collection Agent in accordance with the terms hereof, HQ is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Collection Agent pursuant to the terms hereof.  At any time after the
occurrence and during the continuance of a Collection Agent Default (and then,
only after the RFA Termination Date or earlier if permitted under the RFA
Intercreditor Agreement), the Administrative Agent may and, at the request of
the Required Lenders, the Administrative Agent shall designate as Collection
Agent any Person (including itself) to succeed the Parent or any successor
Collection Agent, if such Person shall consent and agree to the terms
hereof.  The Collection Agent may, with the prior consent of the Administrative
Agent, subcontract with any other Person (except that in the case of an
Originator no such consent is required) for the servicing, administration or
collection of the Receivables and Participated Receivables.  Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent.  The foregoing to the contrary notwithstanding (but subject to
the RFA Intercreditor Agreement), until the RFA Termination Date, the
“Collection Agent” under, and as defined in, the Receivables Financing Agreement
from time to time shall be the Collection Agent hereunder and the right of the
Administrative Agent to designate any successor Collection Agent shall be
subject to the prior right of the RFA Program Agent to designate the “Collection
Agent” under the Receivables Financing Agreement.
 
SECTION 6.02.      Duties of Collection Agent.  (a) The Collection Agent shall
take or cause to be taken all such actions as may be necessary or advisable to
collect each Receivable and Participated Receivable from time to time, all in
accordance in all material respects with applicable laws, rules and regulations,
with reasonable care and diligence, and in
 
56

--------------------------------------------------------------------------------


 
accordance with the Credit and Collection Policy.  The Borrower, the
Administrative Agent and the Lenders hereby appoint the Collection Agent, from
time to time designated pursuant to Section 6.01 (including, without limitation,
deemed designated pursuant to the last sentence thereof), as agent for
themselves to enforce their respective rights and interests in the Receivables,
the Participated Receivables, the Participation Interests, the Related Security
and the Collections with respect thereto.  In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables or
Participated Receivables and shall act in the best interests of the Borrower,
the Lenders and the Administrative Agent.
 
(b)           The Collection Agent shall (i) prior to the RFA Termination Date,
administer the Collections in accordance with the terms and conditions of the
Receivables Financing Agreement and, to the extent not inconsistent with the
Receivables Financing Agreement, this Agreement (including, without limitation,
Sections 2.08(b) and 2.19), and (ii) thereafter, administer the Collections in
accordance with the terms and conditions of this Agreement (including, without
limitation, Sections 2.08(b) and 2.19).
 
(c)           If no Event of Default or Default shall have occurred and be
continuing, HQ, while it is the Collection Agent, may, in accordance with the
Credit and Collection Policy, extend the maturity or adjust the Outstanding
Balance of any Receivable or Participated Receivable as it deems appropriate to
maximize Collections thereof, or otherwise amend or modify other terms of any
Receivable or Participated Receivable, provided that the classification of any
such Receivable or Participated Receivable as ineligible for inclusion in the
Borrowing Base shall not be affected by any such extension.
 
(d)           The Collection Agent shall hold in trust for the Borrower, the
Administrative Agent and each Lender, in accordance with their respective
interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Assets.  The Collection Agent shall mark each Originator’s master data
processing records evidencing the Transferred Assets with a legend, acceptable
to the Administrative Agent, evidencing that such Transferred Assets have been
sold to the Borrower and marking the Participated Receivables with a legend,
acceptable to the Administrative Agent, evidencing that such Purchased
Receivables are the subject of a Participation Interest sold to the Borrower.
 
(e)           The Collection Agent shall, as soon as practicable following
receipt, turn over to the Person entitled thereto any cash collections or other
cash proceeds received with respect to Receivables and Participated Receivables
not constituting Collateral.
 
(f)           The Collection Agent shall, from time to time at the request of
the Administrative Agent, furnish to the Administrative Agent (promptly after
any such request) (i) a calculation of the amounts set aside for or payable to
the Investors, the Banks, the Investor Agents and the Collection Agent (as such
terms are defined in the Receivables Financing Agreement) pursuant to
Sections 2.04 and 2.04A of the Receivables Financing Agreement and
(ii) information in reasonable detail as to funds deposited into the
Administrative Agent’s Account and the Cure Account.
 
57

--------------------------------------------------------------------------------


 
(g)           The Collection Agent shall:
 

 
(i)
No later than 3:00 p.m. (New York City time) on the seventh Business Day of each
Month, prepare and forward to the Administrative Agent a Borrower Report
relating to the Receivables and Participated Receivables outstanding on the last
day of the immediately preceding Month.
       
(ii)
On each Business Day, by no later than 12:00 noon (New York City time), provide
to the Administrative Agent, a Daily Report as of the prior Business Day.
       
(iii)
[Intentionally Omitted].
       
(iv)
No later than 12:00 noon (New York City time) on the fourth Business Day
following the end of each calendar week of each Month, prepare and deliver to
the Administrative Agent an Interim Report relating to Receivables and
Participated Receivables outstanding on the last day of such calendar week.

 
The Collection Agent shall transmit the Borrower Reports and the Daily Reports
to the Administrative Agent and the Lenders, concurrently by facsimile and by
electronic mail (each an “E-Mail Report”).  Each E-Mail Report shall be (A)
formatted as the Administrative Agent may designate from time to time and shall
be digitally signed and (B) sent to the Administrative Agent and the Lenders, at
an electronic mail address designated by each of them.
 
SECTION 6.03.      Certain Rights of the Administrative Agent.  (a) After the
occurrence and during the continuance of an Event of Default or a Default, the
Administrative Agent may and, at the direction of the Required Lenders, shall
notify the Obligors of Receivables and Participated Receivables, at any time and
at the Borrower’s expense, of the security interest granted under this
Agreement.
 
(b)           At any time after the occurrence and during the continuance of an
Event of Default or a Default:
 

 
(i)
The Administrative Agent may, and, at the direction of the Required Lenders, the
Administrative Agent shall to the extent permitted under applicable law, direct
the Obligors of Receivables and Participated Receivables that all payments
thereunder be made directly to the Administrative Agent or its designee.
       
(ii)
At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower shall notify each Obligor of Receivables and Participated Receivables
of the security interest in the Receivables or Participated Receivables granted
under this Agreement and direct that payments be made directly to the
Administrative Agent or its designee.

 
(c)           At any time:
 
58

--------------------------------------------------------------------------------


 

 
(i)
At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Receivables and Participated Receivables
and the related Contracts and Related Security, or that are otherwise necessary
or desirable to collect the Receivables and Participated Receivables, and shall
make the same available to the Administrative Agent at a place selected by the
Administrative Agent or its designee, and (B) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables and Participated Receivables in a manner acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly indorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee.
       
(ii)
The Borrower authorizes the Administrative Agent to take any and all steps in
the Borrower’s name and on behalf of the Borrower that are necessary or
desirable, in the determination of the Administrative Agent, to collect amounts
due under the Receivables and Participated Receivables, including, without
limitation, endorsing the Borrower’s name on checks and other instruments
representing Collections of Receivables and Participated Receivables and
enforcing the Receivables and Participated Receivables and the Related Security
and related Contracts.

 
SECTION 6.04.      Rights and Remedies.  (a) If the Collection Agent fails to
perform any of its obligations under this Agreement, the Administrative Agent
may (but shall not be required to) (after notice to the Collection Agent and
such failure to perform, if capable of being cured, is not cured within five
Business Days after such notice is sent) itself perform, or cause performance
of, such obligation; and the Administrative Agent’s costs and expenses incurred
in connection therewith shall be payable by the Collection Agent.
 
(b)           The Borrower and the Originators shall perform their respective
obligations under the Contracts related to the Receivables, the Participated
Receivables or the Participation Interests and the exercise by the
Administrative Agent on behalf of the Lenders of their rights under this
Agreement shall not release the Originators, the Collection Agent or the
Borrower from any of their duties or obligations with respect to any
Receivables, the Participated Receivables or the Participation Interests or
related Contracts.  Neither the Administrative Agent nor the Lenders shall have
any obligation or liability with respect to any Receivables, the Participated
Receivables or the Participation Interests or related Contracts, nor shall any
of them or the Borrower be obligated to perform the obligations of the
Originators thereunder.
 
(c)           In the event of any conflict between the provisions of Article VI
of this Agreement and Article VI of any Purchase Agreement, the provisions of
Article VI of this Agreement shall control.
 
SECTION 6.05.      Further Actions Evidencing the Loans.  The Borrower and each
Originator agrees from time to time, at its expense, to promptly execute and
deliver all further
 
59

--------------------------------------------------------------------------------


 
instruments and documents, and to take all further actions, that may be
reasonably necessary or desirable, or that the Administrative Agent or the
Required Lenders may reasonably request, to perfect, protect or more fully
evidence the security interest granted hereunder, or to enable the Lenders or
the Administrative Agent to exercise and enforce their respective rights and
remedies hereunder.  Without limiting the foregoing, the Borrower and each
Originator hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions as the Administrative Agent may reasonably determine are necessary
to perfect the security interest granted to the Administrative Agent pursuant to
Section 2.17 hereof or the interests assigned pursuant to the Originator
Purchase Agreement.  Such financing statements filed against the Borrower may
describe the collateral in the same manner specified in Section 2.17 hereof or
in any other manner as the Administrative Agent may reasonably determine is
necessary to ensure the perfection of such security interest, including, without
limitation, describing such property as all assets or all personal property of
the Borrower whether now owned or hereafter acquired.
 
SECTION 6.06.      Covenants of the Collection Agent and each
Originator.  (a) [Intentionally Omitted.]
 
(b)           Change in Credit and Collection Policy.  Neither the Collection
Agent nor any Originator will make any change in the Credit and Collection
Policy that would impair the collectibility of a significant amount of the
Receivables or Participated Receivables or the ability of HQ (if it is acting as
Collection Agent) to perform its obligations under this Agreement.  In the event
that the Collection Agent or any Originator makes any change to the Credit and
Collection Policy, it shall, contemporaneously with such change, provide the
Administrative Agent with an updated Credit and Collection Policy and a summary
of all material changes.
 
(c)           Change in Payment Instructions to Obligors.  The Collection Agent
will not add or terminate any bank, post office box or bank account as a Deposit
Bank, Account Bank, Lock-Box, Deposit Account or Governmental Entity Receivables
Account from those listed in Schedule I to this Agreement, or make any change in
its instructions to Obligors regarding payments to be made to the Borrower or
payments to be made to any such box or account, unless the Administrative Agent
shall have received notice of such addition, termination or change (including an
updated Schedule I) and a fully executed Deposit Account Agreement, Governmental
Entity Receivables Agreement with each new Deposit Bank or Account Bank or with
respect to each new such box or account.
 
(d)           Deposits to Governmental Entity Receivables Accounts, Lock-Boxes
and Deposit Accounts.  The Collection Agent will (or will cause the Borrower or
the Originators to) instruct all Obligors that are Governmental Entities (other
than Contract Payors) to remit all their payments in respect of Participated
Receivables to Governmental Entity Receivables Accounts or Lock-Boxes associated
therewith.  The Collection Agent will (or will cause the Borrower or the
Originator to) instruct all Obligors that are not Governmental Entities (other
than Contract Payors) to remit all their payments in respect of Receivables to
Deposit Accounts or Lock-Boxes associated therewith.  If the Collection Agent
shall receive any Collections directly, it shall immediately (and in any event
within one Business Day) deposit the same to a Deposit Account or a Governmental
Entity Receivables Account, as the case may be.  The Collection Agent will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-
 
60

--------------------------------------------------------------------------------


 
Box, Deposit Account or Governmental Entity Receivables Account cash proceeds
other than Collections of Receivables or Participated Receivables.
 
In furtherance of the foregoing, the Collection Agent (i) represents and
warrants that, prior to the date hereof, it has notified all Obligors that are
not Governmental Entities (other than Contract Payors) to remit all their
payments in respect of Receivables to Deposit Accounts or Lock-Boxes associated
therewith and (ii) agrees to use ongoing commercially reasonable efforts to
obtain compliance with such notice from those Obligors who have failed to so
comply.
 
(e)           Maintenance of Records.  The Collection Agent also will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables and
Participated Receivable and related Contracts in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each Receivable and Participated Receivable and all
Collections of and adjustments to each existing Receivable and Participated
Receivable).
 
SECTION 6.07.      Indemnities by the Collection Agent.  Without limiting any
other rights that the Administrative Agent, any Lender or any of their
respective Affiliates or members or any of their respective officers, directors,
employees or advisors (each, a “Special Indemnified Party”) may have hereunder
or under applicable law, and in consideration of its appointment as Collection
Agent, the Collection Agent hereby agrees to indemnify each Special Indemnified
Party from and against any and all claims, losses and liabilities (including
reasonable attorneys’ fees) (all of the foregoing being collectively referred to
as “Special Indemnified Amounts”) arising out of or resulting from any of the
following (excluding, however, (a) Special Indemnified Amounts to the extent
found in a final non-appealable judgment of a court of competent jurisdiction to
have resulted from gross negligence or willful misconduct on the part of such
Special Indemnified Party, (b) recourse for Receivables and Participated
Receivables which are not collected, not paid or uncollectible on account of the
insolvency, bankruptcy or financial inability to pay of the applicable Obligor
or (c) any income taxes or franchise taxes measured by income or any other tax
or fee measured by income incurred by such Special Indemnified Party arising out
of or as a result of this Agreement or the security interest granted hereunder
or in respect of any Receivable, Participated Receivable or any Contract):
 

 
(i)
any representation made or deemed made by the Collection Agent pursuant to
Section 4.02(g) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Collection Agent under or in connection with this Agreement which shall have
been incorrect in any material respect when made;
       
(ii)
the failure by the Collection Agent to comply with any applicable law, rule or
regulation with respect to any Receivable, Participated Receivable, or Contract;
or the failure of any Receivable, Participated Receivable, or Contract to
conform to any such applicable law, rule or regulation;

 
61

--------------------------------------------------------------------------------


 

 
(iii)
the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables, Participated Receivables,
the Contracts and the Related Security and Collections in respect thereof,
whether at the time of any purchase or reinvestment or at any subsequent time;
       
(iv)
any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement;
       
(v)
the commingling of Collections of Receivables or Participated Receivables at any
time by the Collection Agent with other funds;
       
(vi)
any breach of an obligation of the Collection Agent reducing or impairing the
rights of the Administrative Agent or the Lenders with respect to any Receivable
or Participated Receivable or the value of any Receivable or Participated
Receivable;
       
(vii)
any Collection Agent Fees or other costs and expenses payable to any replacement
Collection Agent, to the extent in excess of the Collection Agent Fees payable
to the Collection Agent hereunder; or
       
(viii)
any claim brought by any Person other than a Special Indemnified Party arising
from any activity by the Collection Agent or its Affiliates in servicing,
administering or collecting any Receivable or Participated Receivable.

 
SECTION 6.08.      Representations of the Collection Agent.  The Collection
Agent hereby represents and warrants as follows:
 
(a)           Lock Boxes, Deposit Accounts and Governmental Entity Receivables
Accounts.  Specified on Schedule I hereto (as amended by the Collection Agent
from time to time in accordance with Section 6.09(b)) are (i) the Lock Box
numbers, and (ii) the names, addresses and ABA numbers of all the Deposit Banks
and Account Banks, together with the account numbers of the Deposit Accounts or
Governmental Entity Receivables Accounts, as the case may be, and the name of a
contact person at each Deposit Bank and Account Bank, as the case may be.
 
(b)           Payment Instructions.  It has notified (or has caused the
Originators to notify) the Obligor on each Receivable or Participated Receivable
other than Contract Payors to make payments on such Receivable or Participated
Receivable to either one of the Lock Boxes or one of the Deposit Accounts or
Governmental Entity Receivables Account, as applicable.
 
(c)           Daily Reports, Interim Reports and Borrower Reports.  Each Daily
Report, Interim Report and Borrower Report delivered by the Collection Agent
pursuant to this Agreement shall be true and correct in all material respects on
the date such report or certificate is delivered.
 
62

--------------------------------------------------------------------------------


 
SECTION 6.09.      Establishment of Deposit Accounts.  (a) [Intentionally
Omitted].
 
(b)           Deposit Accounts and Governmental Entity Receivables Accounts.  On
or prior to the date of this Agreement, the Collection Agent for the benefit of
the Beneficiaries, shall establish and maintain or cause to be established and
maintained (i) Lock Boxes to which Obligors will remit payments with respect to
Receivables and (ii) Deposit Accounts or Governmental Entity Receivables
Accounts with an Eligible Institution.  Obligors will be directed to remit
payments with respect to their Receivables or Participated Receivables to a Lock
Box, a Deposit Account or a Governmental Entity Receivables Account in
accordance with the terms of Section 6.06(d).  Except as contemplated by the
Transaction Documents (as defined in the Receivables Financing Agreement), the
Lock Boxes (other than those to which only Collections relating to Participated
Receivables of Governmental Entities are directed) and Deposit Accounts shall be
under the sole control of the Administrative Agent for the benefit of the
Beneficiaries, and neither the Borrower, the Collection Agent, the Parent nor
any Person claiming by, through or under the Borrower, the Collection Agent, or
the Parent, shall have any right, title or interest in, or any right to withdraw
any amount from, any Lock Box (other than those to which only Collections
relating to Participated Receivables of Governmental Entities are
directed).  The Collection Agent shall transfer Collections to the Cure Account
or the Administrative Agent’s Account, as applicable, in the manner set forth in
Sections 2.08(b) and 2.19.  Each Deposit Account and Governmental Entity
Receivables Account shall be maintained with documentation and instructions in
form and substance satisfactory to the Administrative Agent.  The Collection
Agent will not (i) make any change in any Lock Box numbers, the name, address or
ABA number of any Deposit Bank or Account Bank, or the account number of any
Deposit Account from that set forth in Schedule I hereto or (ii) amend any
instruction to any Obligor or any instruction to or agreement with any Deposit
Bank or Account Bank with respect to any Lock Box, Deposit Account or
Governmental Entity Receivables Account (other than to (A) redirect payments of
Obligors to a different Lock Box or Deposit Account, (B) close unused Lock
Boxes, Deposit Accounts and Governmental Entity Receivables Accounts and (C)
open new Lock Boxes, Deposit Accounts and Governmental Entity Receivables
Accounts if the Administrative Agent shall have received executed copies of the
Deposit Account Agreements or Governmental Entity Receivables Agreements with
each new Deposit Bank or Account Bank and an updated Schedule I) unless the
Administrative Agent shall have given its prior consent to such change or
amendment.
 
SECTION 6.10.      Establishment of Administrative Agent’s Account and Cure
Account.  (a)  (1) The Collection Agent, for the benefit of the Beneficiaries,
shall, on or prior to the second Business Day after the date of this Agreement,
establish and maintain in the name of the Administrative Agent  a non-interest
bearing account accessible only by and under the sole dominion and control of
the Administrative Agent (the “Administrative Agent’s Account”), which shall be
identified as the “Administrative Agent’s Account for the Rite Aid Funding II
Credit Agreement” and shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Beneficiaries.  The
Administrative Agent’s Account shall initially be established with the
Administrative Agent or an Affiliate thereof and thereafter may only be
established or maintained at an Eligible Institution.  Except as specifically
provided in this Agreement, the Administrative Agent agrees that it shall have
no right of set-off or banker’s lien against and no right to otherwise deduct
from any funds held in the Administrative Agent’s
 
63

--------------------------------------------------------------------------------


 
Account for any amount owed to it by any Beneficiary, the Borrower, any
Predecessor Purchaser or any Originator.  The tax identification number
associated with the Administrative Agent’s Account shall be that of the
Borrower.
 

 
(ii)
At the written direction of the Collection Agent (which may be a standing
direction), funds on deposit in the Administrative Agent’s Account shall be
invested by the Administrative Agent in Eligible Investments selected by the
Collection Agent that will mature so that such funds will be available to be
distributed out of the Administrative Agent’s Account as and when required
pursuant hereto.  All such Eligible Investments shall be held by the
Administrative Agent for the benefit of the Beneficiaries.  All amounts on
deposit in the Administrative Agent’s Account (including, all interest and other
investment earnings (net of losses and investment expenses) on funds on deposit
therein) shall be applied in accordance with Section 2.19 or as otherwise
provided herein.

 
(b)           (1)           The Collection Agent, for the benefit of the
Beneficiaries, shall, on or prior to the second Business Day after the date of
this Agreement, establish and maintain in the name of the Administrative Agent a
non-interest bearing account accessible only by and under the sole dominion and
control of the Administrative Agent (the “Cure Account”), which shall be
identified as the “Cure Account for the Rite Aid Funding II Credit Agreement”
and shall bear a designation clearly indicating that the funds deposited therein
are held for the benefit of the Beneficiaries.  The Cure Account shall initially
be established with the Administrative Agent or an Affiliate thereof and
thereafter may only be established or maintained at an Eligible
Institution.  Except as specifically provided in this Agreement, the
Administrative Agent agrees that it shall have no right of set-off or banker’s
lien against and no right to otherwise deduct from any funds held in the Cure
Account for any amount owed to it by any Beneficiary, the Borrower, any
Predecessor Purchaser or any Originator.  The tax identification number
associated with the Cure Account shall be that of the Borrower.
 

 
(ii)
At the written direction of the Collection Agent (which may be a standing
direction), funds on deposit in the Cure Account shall be invested by the
Administrative Agent in Eligible Investments selected by the Collection Agent
that will mature so that such funds will be available on or before the end of
any then applicable Cure Period.  All such Eligible Investments shall be held by
the Administrative Agent for the benefit of the Beneficiaries.

 
(c)           The Administrative Agent, on behalf of the Beneficiaries, shall
possess all right, title and interest in and to all funds on deposit from time
to time in, and all Eligible Investments credited to, the Administrative Agent’s
Account and the Cure Account and in all proceeds thereof.  Each of the
Administrative Agent’s Account and the Cure Account shall be under the sole
dominion and control of the Administrative Agent for the benefit of the
Beneficiaries.  If, at any time, either of the Administrative Agent’s Account or
the Cure Account is held by an institution other than the Administrative Agent,
an Affiliate thereof or an Eligible Institution, the Administrative Agent (or
the Collection Agent, at the direction of the Administrative Agent and on its
behalf) shall within 10 Business Days establish a new
 
64

--------------------------------------------------------------------------------


 
Administrative Agent’s Account or Cure Account, as applicable, meeting the
conditions specified in paragraph (a)(i) or (b)(i) above, as applicable, and
shall transfer any cash and/or any investments in the applicable existing
account to such new Administrative Agent’s Account or Cure Account, as
applicable.  Neither the Borrower, the Collection Agent nor any Person or entity
claiming by, through or under the Borrower, the Collection Agent or any such
Person or entity shall have any right, title or interest in, or any right to
withdraw any amount from, either of the Administrative Agent’s Account or Cure
Account, except as expressly provided herein.  Once the Administrative Agent’s
Account and the Cure Account have been established, the Collection Agent shall
deliver to the Administrative Agent a Schedule VII which identifies each of the
Administrative Agent’s Account and the Cure Account by setting forth the
identification name of such account, the account number of each such account,
the account designation of each such account and the name and location of the
institution with which such account has been established.  If a substitute
Administrative Agent’s Account or Cure Account is established pursuant to this
Section 6.10, the party establishing such substitute Administrative Agent’s
Account or Cure Account shall promptly provide to the Collection Agent or the
Administrative Agent, as applicable, an amended Schedule VII, setting forth the
relevant information for such substitute Administrative Agent’s Account or Cure
Account.
 
(d)           At no time may an amount greater than 10% of the funds on deposit
in either of the Administrative Agent’s Account or the Cure Account be invested
in Eligible Investments (other than obligations of the United States government
or agencies the obligations of which are guaranteed by the United States
government or investments described in clause (e) of the definition of Eligible
Investments) of any single entity or its Affiliates.  Nothing herein shall be
construed to impose any obligation on the Administrative Agent to monitor
compliance with this Section 6.10(d).
 
(e)           Any request by the Collection Agent to invest funds on deposit in
either of the Administrative Agent’s Account or the Cure Account shall be in
writing (which may be a standing instruction) and shall state that the requested
investment is an Eligible Investment.
 
(f)           The Administrative Agent is hereby authorized, unless otherwise
directed by the Collection Agent, to effect transactions in Eligible Investments
through a capital markets affiliate of the Administrative Agent.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01.      Events of Default.  If any of the following events (“Events
of Default”) shall occur and be continuing:
 
(a)           The Collection Agent (i) shall fail to perform or observe any
term, covenant or agreement under this Agreement (other than as referred to in
clause (ii) or (iii) of this subsection (a)) and such failure, if capable of
being cured, shall remain unremedied for ten days or (ii) shall fail to make
when due any payment or deposit to be made by it under this Agreement and such
failure, in the case of payments on account of interest or Fees only, shall
remain unremedied for one Business Day or (iii) shall fail to deliver any
Borrower Report,
 
65

--------------------------------------------------------------------------------


 
Interim Report or Daily Report when required and such failure shall remain
unremedied for one Business Day (provided, that the grace period in this clause
(iii) may not be utilized more than three times in any Month); or
 
(b)           The Borrower (i) shall fail to make any payment of principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise, or (ii)
shall fail to pay any interest on any Loan or any fee or other amount (other
than an amount referred to in the preceding clause (i)) payable under this
Agreement or any other Transaction Document when and as the same shall become
due and payable, and such failure shall continue unremedied for one Business
Day; or
 
(c)           Any representation or warranty (unless such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables or specific Participated Receivables
incorrectly characterized as Eligible Participated Receivables and immediately
following the removal of such Receivables or Participated Receivables from the
Borrowing Base, the outstanding principal balance of the Loans (less the amount
of Cure Funds then in the Cure Account) is not greater than the Borrowing Base)
made or deemed made by the Borrower, the Parent, any Originator, any Predecessor
Purchaser or the Collection Agent (or any of their respective officers) under or
in connection with this Agreement or any other Transaction Document or any
information or report delivered by the Borrower, the Parent, any Originator, any
Predecessor Purchaser or the Collection Agent pursuant to this Agreement or any
other Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; or
 
(d)           The Borrower or any Originator shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed and any such failure shall remain unremedied for 10
days provided, that failure of the Borrower to perform or observe any covenant
contained in Sections 5.01(b), 5.01(d), 5.01(g), 5.01(h), 5.01(n), 5.01(o),
5.01(p), 5.01(q), 5.01(u) or 5.01(v)(ii) shall not be entitled to the benefit of
such 10-day period; or
 
(e)           The Borrower, the Parent, the Collection Agent, any Predecessor
Purchaser or any Originator shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
66

--------------------------------------------------------------------------------


 
(f)           The security interest created pursuant to Section 2.17 shall for
any reason cease to be a valid and perfected second priority security interest
in the Collateral (subordinate only to the security interest granted under the
Receivables Financing Agreement subject to the terms of the RFA Intercreditor
Agreement);
 
(g)           The Borrower, the Parent, the Collection Agent, any Predecessor
Purchaser or any Originator shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, the
Collection Agent, any Predecessor Purchaser or any Originator seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any proceeding or petition shall be instituted or
adopted for the winding up of the Borrower or Cayman SPE I (whether or not in
the context of a bankruptcy or insolvency proceeding); or the Borrower, the
Parent, the Collection Agent, any Predecessor Purchaser or any Originator shall
take any corporate or other action to authorize any of the actions set forth
above in this subsection (g); or
 
(h)           [Intentionally Omitted]; or
 
(i)           The Facility Principal (less the amount of Cure Funds then in the
Cure Account) shall be greater than the Borrowing Base upon the termination of a
Cure Period; or
 
(j)           There shall have occurred any event which in the discretion of the
Administrative Agent or the Required Lenders may materially adversely affect the
collectibility of the Receivables or  Participated Receivables or the ability of
the Borrower, the Parent, any Originator or the Collection Agent to collect
Receivables or Participated Receivables or otherwise perform its obligations
under this Agreement and the other Transaction Documents; or
 
(k)           (i) An “Event of Termination” or “Facility Termination Date” shall
occur under any Purchase Agreement, or any Purchase Agreement shall cease to be
in full force and effect, or (ii) an “Event of Termination” or “Commitment
Termination Date” shall occur under the Receivables Financing Agreement, or the
Receivables Financing Agreement shall cease to be in full force and effect; or
 
(l)           All of the outstanding capital shares of the Borrower shall cease
to be owned, directly or indirectly, by the Parent or all of the outstanding
capital stock or shares of any Originator (other than the Parent) or any
Predecessor Purchaser ceases to be owned, directly or indirectly, by the Parent;
or a Change in Control of the Parent shall occur; or
 
67

--------------------------------------------------------------------------------


 
(m)           One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against (i) the Parent, any Originator, any Predecessor Purchaser or any of
their respective Subsidiaries or any combination thereof or (ii) the Collection
Agent or any of its Subsidiaries or a combination thereof, and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be taken by a judgment
creditor to attach or levy upon any assets of the Parent, any Originator, any
Predecessor Purchaser or the Collection Agent or any of their respective
Subsidiaries to enforce any such judgment; or
 
(n)           The Parent shall fail to maintain a Minimum Liquidity Position at
least equal to $100,000,000; or
 
(o)           (1) the Parent or any ERISA Affiliate shall fail to pay when due
an amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Section 302 or Title IV of ERISA; or notice of intent
to terminate a Plan shall be filed under Title IV of ERISA by the Parent or any
ERISA Affiliate, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause the Parent and/or one or more ERISA Affiliates to incur a current
payment obligation in excess of $50,000,000; or (ii) any other ERISA Event shall
have occurred that, in the opinion of the Administrative Agent or the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Parent, the ERISA
Affiliates and any Subsidiaries in an aggregate amount exceeding $50,000,000; or
 
(p)           (1) The Parent shall fail to make any payment required by a Parent
Undertaking, or (ii) the Parent shall fail to perform or observe any other term,
covenant or agreement contained in a Parent Undertaking and any such failure
shall remain unremedied for 10 days after written notice thereof shall have been
given to the Borrower by the Administrative Agent, or (iii) a Parent Undertaking
shall cease to be in full force and effect; or
 
(q)           Any Governmental Entity Receivables Account Notice or
“Governmental Entity Receivables Account Notice” (as defined in the Receivables
Financing Agreement) shall be revoked or revised; or
 
(r)           A Collection Agent Default shall occur; or
 
(s)           [Intentionally Omitted]; or
 
(t)           The PBGC or the Internal Revenue Service shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA or
Section 6320 of the Code with regard to the assets of the Parent, the Borrower
or any Originator;
 
68

--------------------------------------------------------------------------------


 
then, and in any such event, any or all of the following actions may be taken by
notice to the Borrower:  (x) the Administrative Agent may in its discretion, and
shall, at the direction of the Required Lenders, declare the Loans then
outstanding to be due and payable, and thereupon the principal of the Loans,
together with accrued interest thereon and all fees and other obligations of the
Borrower owing hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (y) the Administrative Agent may in its
discretion, and shall, at the direction of the Required Lenders, terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(z) if such event is a Collection Agent Default, and without limiting any other
right under this Agreement to replace the Collection Agent (but subject to the
terms of the RFA Intercreditor Agreement), the Administrative Agent may in its
discretion, and shall, at the direction of the Required Lenders, designate
another Person to succeed HQ as the Collection Agent; provided, that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of this
Section 7.01, the principal of the Loans (together with accrued interest thereon
and all fees and other obligations of the Borrower owing hereunder) shall become
due and payable immediately, the Commitments, if any, shall terminate
immediately, and HQ (if it is then serving as the Collection Agent) shall cease
to be the Collection Agent, and the Administrative Agent or its designee shall
become the Collection Agent.  Upon any such declaration, termination or
designation or upon any such automatic acceleration, termination or cessation,
the Lenders and the Administrative Agent shall have, in addition to the rights
and remedies which they may have under this Agreement, all other rights and
remedies provided after default under the UCC and under other applicable law,
which rights and remedies shall be cumulative.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01.      Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, each Lender hereby
authorizes the Administrative Agent to enter into the RFA Intercreditor
Agreement and the Senior Collateral Intercreditor Agreement Amendment and agrees
that such Lender shall be bound by the terms and conditions of the RFA
Intercreditor Agreement and the Senior Collateral Intercreditor Agreement as
amended by the Senior Collateral Intercreditor Agreement Amendment.  The
Administrative Agent shall not have any duties other than those expressly set
forth in the Transaction Documents, and no implied obligations or liabilities
shall be read into any Transaction Document, or otherwise exist, against the
Administrative Agent.  The Administrative Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Borrower, any Predecessor Purchaser, the Parent, the Collection Agent
or any other Originator.  Notwithstanding any provision of this Agreement or any
other Transaction Document, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable law.
 
69

--------------------------------------------------------------------------------


 
SECTION 8.02.      Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Receivables and Participated Receivables as Collection Agent) or any
other Transaction Document, except for its or their own gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent:  (a) may consult with legal counsel (including counsel for
any Lender, the Borrower, any Predecessor Purchaser, the Parent, any other
Originator and the Collection Agent), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Lender (whether written or oral) and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or any other Transaction Document; (c)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document on the part of the Borrower, any Predecessor
Purchaser, the Parent, any other Originator or the Collection Agent or to
inspect the property (including the books and records) of the Borrower, any
Predecessor Purchaser, the Parent, any other Originator or the Collection Agent;
(d) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto; and (e) shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by telecopier or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
 
SECTION 8.03.      Administrative Agent and Affiliates.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a “Lender” under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent.  Such Person and any of
its Affiliates may generally engage in any kind of business with the Borrower,
the Parent, any other Originator, any Predecessor Purchaser, the Collection
Agent or any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of the Borrower, the Parent, any other
Originator, any Predecessor Purchaser, the Collection Agent or any Obligor or
any of their respective Affiliates, all as if such Person were not the
Administrative Agent and without any duty to account therefor to the
Lenders.  Without limiting the foregoing, (i) the Lenders hereby acknowledge
that CNAI is the program agent under the Receivables Financing Agreement and
that, in such capacity, CNAI has or may have interests, or take actions, that
may conflict with the interests of the Lenders and (ii) the Lenders hereby waive
any such conflict of interests and agree that CNAI, as program agent under the
Receivables Financing Agreement, shall have no duty to disclose to the Lenders
or use on behalf of the Lenders any information whatsoever about or derived from
its role or activities in such capacity.
 
SECTION 8.04.      Indemnification of Administrative Agent.  Each Lender agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower, the Parent or any other Originator), ratably according to the
respective Ratable Share of such Lender, from
 
70

--------------------------------------------------------------------------------


 
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other Transaction Document,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.
 
SECTION 8.05.      Delegation of Duties.  The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
 
SECTION 8.06.      Action or Inaction by Administrative Agent.  The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Required Lenders and assurance of its
indemnification by the Lenders, as it deems appropriate.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or consent or at the direction of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) and such request, consent or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders and the Administrative Agent.  The Administrative Agent
agrees that any consent permitted to be made by it under the RFA Intercreditor
Agreement shall only be made if the Administrative Agent receives the prior
written approval of the Required Lenders therefor.
 
SECTION 8.07.      Notice of Events of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or of
any Event of Default unless the Administrative Agent has received notice from
any Lender, the Collection Agent, any Originator, any Predecessor Purchaser or
the Borrower stating that a Default or Event of Default has occurred hereunder
and describing such Default or Event of Default.  If the Administrative Agent
receives such a notice, it shall promptly give notice thereof to each
Lender.  The Administrative Agent shall take such action concerning a Default or
an Event of Default as may be directed by the Required Lenders (or such other
number of percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) (subject to the other provisions of
this Article VIII), but until the Administrative Agent receives such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, as the Administrative Agent deems advisable
and in the best interests of the Lenders.
 
SECTION 8.08.      Non-Reliance on Administrative Agent and Other Parties.  Each
Lender expressly acknowledges that neither the Administrative Agent, any of its
Affiliates nor any of their respective directors, officers, agents or employees
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any
 
71

--------------------------------------------------------------------------------


 
review of the affairs of the Borrower, the Collection Agent, any Predecessor
Purchasers, the Parent or any other Originator, shall be deemed to constitute
any representation or warranty by the Administrative Agent.  Each Lender
represents and warrants to the Administrative Agent that, independently and
without reliance upon the Administrative Agent, any of its Affiliates or any
other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower, the Parent and the other
Originators, and the Loans and its own decision to enter into this Agreement and
to take, or omit, action under this Agreement or any other Transaction
Document.  Except for items expressly required to be delivered under this
Agreement or any other Transaction Document by the Administrative Agent to any
Lender, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any information concerning the Borrower, the Collection
Agent, any Predecessor Purchaser, the Parent or any other Originator or any of
their Affiliates that comes into the possession of the Administrative Agent or
any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.
 
SECTION 8.09.      Successor Administrative Agent.  The Administrative Agent
may, upon at least thirty (30) days’ notice to the Borrower and each Lender,
resign as Administrative Agent.  Such resignation shall not become effective
until a successor agent is appointed by the Required Lenders (with the approval
of the Borrower, which approval shall not be unreasonably withheld and shall not
be required if a Default or an Event of Default has occurred and is continuing)
and has accepted such appointment.  If no successor agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent (which shall be a financial
institution with an office in New York, New York or an Affiliate of any such
financial institution).  Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents.  After any retiring Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 6.07 and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.
 
SECTION 8.10.      Reports and Notices.  The Administrative Agent hereby agrees
to provide each Lender with copies of all material notices, reports and other
documents provided to the Administrative Agent by the Borrower or the Collection
Agent hereunder which are not otherwise required to be provided by the Borrower
or the Collection Agent directly to the Lenders in accordance with the terms
hereof.  Further, the Administrative Agent hereby agrees to provide each Lender
with copies of any “Enforcement Notice” delivered to the Administrative Agent
pursuant to Section 2.05 of the Senior Collateral Intercreditor Agreement and of
any notice of an “Event of Default” or “Event of Termination” delivered to the
Administrative Agent under Section 2.07 of the Senior Collateral Intercreditor
Agreement.
 
72

--------------------------------------------------------------------------------


 
ARTICLE IX
 
[INTENTIONALLY OMITTED]
 
ARTICLE X
 
INDEMNIFICATION
 
SECTION 10.01.    Indemnities by the Borrower.  Without limiting any other
rights that the Administrative Agent, the Lenders or any of their respective
Affiliates or members or any of their respective officers, directors, employees
or advisors (each, an “Indemnified Party”) may have hereunder or under
applicable law, the Borrower hereby agrees to indemnify and hold harmless each
Indemnified Party from and against any and all claims, losses and liabilities
(including reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from this
Agreement or the other Transaction Documents or the use of proceeds of the Loans
or the security interest granted hereunder or in respect of any Transferred
Asset or any Contract, excluding, however, (a) Indemnified Amounts to the extent
found in a final non-appealable judgment of a court of competent jurisdiction to
have resulted from gross negligence or willful misconduct on the part of such
Indemnified Party, (b) recourse (except as otherwise specifically provided in
this Agreement) for Transferred Assets which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy or financial inability to
pay of the applicable Obligor or (c) any income taxes or franchise taxes
measured by income or any other tax or fee measured by income incurred by such
Indemnified Party arising out of or as a result of this Agreement or the
security interest granted hereunder or in respect of any Transferred Asset or
any Contract.  Without limiting or being limited by the foregoing, the Borrower
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:
 

 
(i)
the characterization in any Borrower Report or other written statement made by
or on behalf of the Borrower of any Transferred Asset as an Eligible Receivable
or Eligible Participation Interest or as included in the Borrowing Base which,
as of the date on which such information was certified, is not an Eligible
Receivable or Eligible Participation Interest or should not be included in the
Borrowing Base;
       
(ii)
any representation or warranty or statement made or deemed made by the Borrower
(or any of its officers) under or in connection with this Agreement or any of
the other Transaction Documents which shall have been incorrect in any material
respect when made;
       
(iii)
the failure by the Borrower to comply with any applicable law, rule or
regulation with respect to any Receivable, Participated Receivable, Participated
Interest, or the related Contract; or the failure of any Receivable,
Participated Receivable, Participation Interest, or the related Contract to
conform to any such applicable law, rule or regulation;

 
73

--------------------------------------------------------------------------------


 

 
(iv)
the failure to vest in the Administrative Agent or the Lenders, as the case may
be, a perfected security interest in the Collateral free and clear of any
Adverse Claim (other than the security interests therein granted under the
Receivables Financing Agreement subject to the RFA Intercreditor Agreement);
       
(v)
the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Transferred Assets and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;
       
(vi)
any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Receivable or any Participated
Receivable (including, without limitation, a defense based on such Receivable,
Participated Receivable, or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or Participated Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable or Participated Receivable (if such
collection activities were performed by the Borrower acting as Collection
Agent);
       
(vii)
any failure of the Borrower to perform its duties or obligations in accordance
with the provisions hereof or to perform its duties or obligations under the
Contracts;
       
(viii)
any products liability or other claim arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract;
       
(ix)
the commingling of Collections of Receivables and Participated Receivables at
any time with other funds;
       
(x)
any investigation, litigation or proceeding related to this Agreement or the use
of proceeds of Loans or in respect of any Receivable, Participated Receivable,
Participated Interest, Related Security or Contract;
       
(xi)
any failure of the Borrower to comply with its covenants contained in this
Agreement or any other Transaction Document;
       
(xii)
any claim brought by any Person other than an Indemnified Party arising from any
activity by the Borrower in servicing, administering or collecting any
Receivable or Participated Receivable;
       
(xiii)
in the case of a Contract between an Originator and a PBM, where such PBM acts
as an agent for Contract Payors rather than as a principal, the inability of the
Administrative Agent, as collateral assignee pursuant to

 
74

--------------------------------------------------------------------------------


 

   
this Agreement and the other Purchase Agreements of such Contract, to enforce
any Receivable arising under such contract directly (by contract or by operation
of law) against such Contract Payor, except to the extent such Contract Payor is
a Governmental Entity and such enforcement rights are limited by the 1972
Amendments to the Social Security Act; and
       
(xiv)
the inability of the Administrative Agent or the Lenders to exercise their
rights under this Agreement to review any Contract which contains a
confidentiality provision that purports to restrict its ability to do so, or any
litigation or proceeding relating to any such confidentiality provision.

 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.01.    Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Transaction Document or consent to any departure by
the Borrower, the Parent, HQ (as Collection Agent or otherwise), any Originator
or any Predecessor Purchaser therefrom shall be effective unless in a writing
signed by, with respect to this Agreement, the Required Lenders or the
Administrative Agent with the written consent of the Required Lenders (and, in
the case of any amendment, also signed by the Borrower, HQ and the Originators
party hereto) and, with respect to any other Transaction Document, the
Administrative Agent (with the written consent of the Required Lenders) (and, in
the case of any amendment, also signed by the other parties thereto); provided,
however, that the signatures of the Borrower, HQ and the Originators party
hereto shall not be required for the effectiveness of any amendment which
modifies the representations, warranties, covenants or responsibilities of the
Collection Agent at any time when the Collection Agent is not an Originator, the
Parent or an Affiliate of such Originator or the Parent or a successor
Collection Agent is designated by the Administrative Agent pursuant to Section
6.01, and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
additionally signed by (x) the Collection Agent, affect the rights or duties of
the Collection Agent under this Agreement or any other Transaction Document or
(y) the Administrative Agent, affect the rights or duties of the Administrative
Agent under this Agreement or any other Transaction Document; provided further
that no amendment, waiver or consent shall (i) increase the Commitment of any
Lender without the written consent of such Lender or increase the aggregate
amount of the Commitments of the Lenders without the written consent of each
Lender, (ii) reduce or forgive the principal amount of any Loan or reduce the
rate of interest thereon (other than default interest under Section 2.09(c)), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity of any Loan or any date
for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) amend Section 2.15(b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) amend the advance rate under either clause (a) or (b) of the
definition of “Borrowing Base” to a percentage greater than the percentage set
forth in such clause on the date hereof or amend either of clauses (c) or (d) of
such
 
75

--------------------------------------------------------------------------------


 
definition or amend the first sentence of the definitions of “Eligible
Participated Receivable” or “Eligible Receivable”, in each case, without the
written consent of each Lender, (vi) except as contemplated by the RFA
Intercreditor Agreement, the Senior Collateral Intercreditor Agreement, any
Deposit Account Agreement or any Governmental Entity Receivables Agreement,
subordinate the priority of the security interest granted to the Administrative
Agent pursuant to this Agreement without the written consent of each Lender,
(vii) change any of the provisions of this Section or the percentage set forth
in the definition of “Required Lenders”, “Supermajority Lenders” or any other
provision of any Transaction Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (viii) release the Parent  from its obligations under either Parent
Undertaking or limit its liability in respect of either Parent Undertaking,
without the written consent of each Lender, (ix) release all or substantially
all of the Collateral from the security interests under the Transaction
Documents, without the written consent of each Lender, (x) change the order of
the waterfall of payments under Sections 2.19 (a), (b), (c), (d) or (e), without
the written consent of each Lender or (xi) change the one-time funding of the
Loans under Section 2.01, without the written consent of each Lender.  No
failure on the part of the Lenders or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder or under any other Transaction Document preclude
any other or further exercise thereof or the exercise of any other right.
 
SECTION 11.02.    Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, to each party hereto, at its address set forth on Schedule III
hereto or at such other address or telecopy number as shall be designated by
such party in a written notice to the other parties hereto.  All notices and
other communications given to any party hereto shall be deemed to have been
given on the date of receipt.
 
SECTION 11.03.    Assignability.
 
(a)           This Agreement and the Lenders’ rights and obligations herein
(including ownership of the Loan made by it) shall be assignable in whole or in
part by the Lenders and their successors and assigns, with the Borrower’s
consent, which shall not be unreasonably withheld or delayed, provided, that the
Borrower’s consent shall not be required if (i) the assignment shall be to an
Eligible Assignee or by CNAI or any of its Affiliates to any institution made
prior to the date that is 30 days after the Effective Date or (ii) an Event of
Default or a Default has occurred and is continuing.  Each such assignor shall
notify the Administrative Agent and the Borrower of any such assignment.  Each
such assignor may, in connection with any such assignment, disclose to the
assignee or potential assignee any information relating to the Borrower, the
Collection Agent, any Predecessor Purchaser, the Parent or any other Originator,
including the Transferred Assets furnished to such assignor by or on behalf of
the Borrower, the Parent, any other Originator or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or potential assignee
agrees to preserve the confidentiality of any such information which is
confidential in accordance with the provisions of Section 11.06 hereof.
 
76

--------------------------------------------------------------------------------


 
(b)           Each Lender may assign to any Eligible Assignee all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and any Loan made by it);
provided, however, that:
 

 
(i)
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement,
       
(ii)
except in the case of an assignment to a Person described in clause (i) or (ii)
of the definition of “Eligible Assignee”, the amount being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
Agreement with respect to such assignment) shall in no event be less than the
lesser of (x) $1,000,000 and (y) all of the assigning Lender’s Commitment or
outstanding Loans, and
       
(iii)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $2,500; provided that, in the event of concurrent assignments to two or
more assignees that are Affiliates of one another, or by or to two or more
Approved Funds managed by the same investment advisor or by affiliated
investment advisors, only one such fee shall be payable.

 
Upon such execution, delivery, acceptance and recording and any necessary
consents required from the Administrative Agent and the Borrower, from and after
the effective date specified in such Assignment and Acceptance Agreement, (x)
the assignee thereunder shall be a party to this Agreement and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder and (y) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
(c)           The Administrative Agent shall maintain at its address referred to
in Section 11.02 of this Agreement a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitments of, and aggregate
outstanding principal of Loans owned by, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Originators, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.  Upon its receipt of an Assignment and Acceptance Agreement executed by
an assigning Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance Agreement has been completed, (i) accept such
 
77

--------------------------------------------------------------------------------


 
Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
 
(d)           Notwithstanding any other provision of this Section 11.03, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender, including,
without limitation, any pledge or grant to secure obligations to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or grantee for such Lender as a party hereto.
 
(e)           [Intentionally Omitted].
 
(f)           This Agreement and the rights and obligations of the
Administrative Agent herein shall be assignable by the Administrative Agent and
its successors and assigns.
 
(g)           Neither the Borrower, the Parent, any Originator or the Collection
Agent may assign its rights or obligations hereunder or under any other
Transaction Document or any interest herein or therein without the prior written
consent of the Administrative Agent and each Lender.
 
(h)           Each Lender may, without the consent of the Administrative Agent
or the Borrower, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of its rights and obligations
hereunder (including the outstanding Loans); provided that following the sale of
a participation under this Agreement (i) the obligations of such Lender shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that the Participant shall
not have any right to direct the enforcement of this Agreement or the other
Transaction Documents or to approve any amendment, modification or waiver of any
provision of this Agreement or the other Transaction Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(i) reduces the amount of principal or interest (other than default interest)
that is payable on account of any Loan subject to such participation or delays
any scheduled date for payment thereof or (ii) reduces any fees payable by the
Borrower to such Lender (to the extent relating to payments to the Participant)
or delays any scheduled date for payment of such fees.  The Borrower
acknowledges and agrees that each Lender’s source of funds may derive in part
from its Participants.  Accordingly, references in Sections 2.11, 2.14, 6.07 and
11.04 and the other terms and provisions of this Agreement and the other
Transaction Documents to determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to any Lender shall be deemed also to include those of its Participants;
provided that the Borrower shall not be required to pay higher costs, expenses
and indemnification amounts pursuant to this sentence than would be required to
be paid by the Borrower in the absence of the sale of any participation by any
Lender to a Participant as
 
78

--------------------------------------------------------------------------------


 
contemplated by this Section 11.03(h).  Each Lender or the Administrative Agent
may, in connection with any such participation, disclose to Participants and
potential Participants any information relating to the Borrower, the Collection
Agent, any Predecessor Purchaser, the Parent or the Originators, including the
Transferred Assets, furnished to such Lender or the Administrative Agent by or
on behalf of the Borrower; provided that, prior to any such disclosure, such
Participant or potential Participant agrees to preserve the confidentiality of
any such information which is confidential in accordance with the provisions of
Section 11.06 hereof.
 
(i)           [Intentionally Omitted].
 
(j)           Notwithstanding any other provision of this Section 11.03, none of
the rights or obligations under this Agreement may be assigned in whole or in
part unless as of the effective date of such assignment, the assignee is either
(A) a “United States person” (within the meaning of Section 7701(a)(30) of the
Code), or (B) entitled to a complete exemption from all U.S. withholding taxes
with respect to payments made to such assignee under any Transaction Document.
 
SECTION 11.04.    Costs, Expenses and Taxes.
 
(a)           In addition to the rights of indemnification granted under
Section 10.01 hereof, the Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent and its Affiliates and, to the extent
described in clause (z) below, of the Lenders in connection with the
preparation, negotiation, execution, delivery, syndication, administration
(including periodic auditing and the other activities contemplated in
Section 5.02) and enforcement of this Agreement and the other documents and
agreements to be delivered hereunder, including, without limitation, (x) the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and its Affiliates with respect thereto and with respect to advising the
Administrative Agent and its Affiliates as to their rights and remedies under
this Agreement and the other Transaction Documents, (y) the costs and expenses
of the Administrative Agent’s due diligence and monitoring of the Collateral,
including, without limitation, field examinations and audits and (z) all costs
and expenses, if any (including reasonable counsel fees and expenses), of the
Administrative Agent, the Lenders and their respective Affiliates in connection
with the enforcement of this Agreement and the other documents and agreements to
be delivered hereunder.
 
(b)           [Intentionally Omitted].
 
(c)           [Intentionally Omitted].
 
(d)           Further, the Borrower agrees to pay any and all breakage and other
expenses of the Administrative Agent and the Lenders (including, without
limitation, reasonable attorneys’ fees and disbursements and the cost including
accrued interest, of terminating or transferring any agreements such as interest
rate swaps, over-the-counter forward agreements and future contracts engaged by
the Lenders or the Administrative Agent) in connection with any reduction of the
principal relating to the funding or maintenance of any Loan (or portion
thereof).
 
79

--------------------------------------------------------------------------------


 
SECTION 11.05.    No Proceedings; Waiver of Consequential Damages.  (a)  Each of
the Collection Agent, the Originators, the Administrative Agent, each Lender,
each assignee of a Loan or any interest therein and each entity which enters
into a commitment to make a Loan or any interest therein or purchase interests
therein hereby agrees that it will not institute against, or join any other
Person in instituting against, the Borrower any proceeding of the type referred
to in Section 7.01(g) so long as there shall not have elapsed 91 days since the
RFA Termination Date.
 
(b)           Each of the Originators, the Collection Agent and the Borrower
agree that no Indemnified Party shall have any liability to them or any of their
securityholders or creditors in connection with this Agreement, the other
Transaction Documents or the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).
 
SECTION 11.06.                                           Confidentiality
 
.  i) Each of the Borrower, each Originator, the Parent and the Collection Agent
agrees to maintain the confidentiality of this Agreement in communications with
third parties and otherwise; provided that this Agreement may be disclosed
(i) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrative Agent, (ii) to the legal counsel and auditors of the
Borrower, the Parent and the Collection Agent if they agree to hold it
confidential and (iii) to the extent required by applicable law or regulation or
by any court, regulatory body or agency having jurisdiction over such party; and
provided, further, that such party shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of such party.
 
(b)           Each Lender and the Administrative Agent agrees to maintain the
confidentiality of all information with respect to the Borrower, each
Originator, the Parent or the Receivables (including the Borrower Reports)
furnished or delivered to it pursuant to this Agreement; provided, that such
information may be disclosed (i) to such party’s legal counsel and auditors and
to such party’s assignees and participants and potential assignees and
participants and their respective counsel if they agree to hold it confidential,
(ii) to the nationally recognized statistical rating agencies, (iii) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party, and (iv) to the respective
officers, directors, employees, accountants and advisors of each of the parties
referred to in clauses (i) through (ii) above; and provided, further, that such
party shall have no obligation of confidentiality in respect of any information
which may be generally available to the public or becomes available to the
public through no fault of such party.
 
(c)           Notwithstanding any other provision herein or in any other
Transaction Document, each Lender and the Administrative Agent hereby confirms
that the Borrower, the Originators and the Collection Agent (and each employee,
representative or other agent of each such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and the other
Transaction Documents.
 
80

--------------------------------------------------------------------------------


 
(d)           Each of the parties hereto and each successor Collection Agent
hereunder agrees to comply with the requirements of Annex I or (in the case of a
successor Collection Agent) Annex K.
 
SECTION 11.07.    GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTERESTS OF THE
ADMINISTRATIVE AGENT OR THE LENDERS, AS APPLICABLE, IN THE COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
SECTION 11.08.    Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.
 
SECTION 11.09.    Survival of Termination.  The provisions of Sections 2.11,
2.12, 6.07, 10.01, 11.04, 11.05, 11.06 and 11.07 shall survive any termination
of this Agreement.
 
SECTION 11.10.    Consent to Jurisdiction.
 
(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement or the
other Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Borrower hereby irrevocably
appoints CT Corporation (the “Process Agent”), with an office on the date hereof
at 111 Eighth Avenue, 13th Floor, New York, New York 10011, United States, as
its agent to receive on behalf of the Borrower and its property service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding.  Such service may be made by mailing or
delivering a copy of such process to the Borrower in care of the Process Agent
at the Process Agent’s above address, and the Borrower hereby irrevocably
authorizes and directs the Process Agent to accept such service on its
behalf.  The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
(b)           Each of the Borrower, the Parent, the Collection Agent and the
Originators consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at its address
specified in Section 11.02.  Nothing in this Section
 
81

--------------------------------------------------------------------------------


 
11.10 shall affect the right of any Lender or the Administrative Agent to serve
legal process in any other manner permitted by law.
 
(c)           To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Agreement or any other Transaction Document.
 
SECTION 11.11.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
 
SECTION 11.12.    Judgment.
 
(a)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the judgment creditor could purchase U.S. Dollars with such
other currency at New York, New York on the Business Day preceding that on which
final judgment is given.
 
(b)           The obligation of the Borrower in respect of any sum due from it
to the Lenders or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than U.S. Dollars, be discharged only to the extent
that on the Business Day following receipt by the Lenders or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency, the Lenders or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase U.S. Dollars with such other
currency; if the U.S. Dollars so purchased are less than the sum originally due
to the Lenders or the Administrative Agent (as the case may be) in U.S. Dollars,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lenders or the Administrative Agent (as the case may
be) against such loss, and if the U.S. Dollars so purchased exceed the sum
originally due to the Lenders or the Administrative Agent (as the case may be)
in U.S. Dollars, the Lenders or the Administrative Agent (as the case may be)
shall remit to the Borrower such excess.
 
SECTION 11.13.    USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with its
requirements.  The Borrower shall promptly, following a request by the
Administrative Agent or any Lenders provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its
 
82

--------------------------------------------------------------------------------


 
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
 
SECTION 11.14.    RFA Intercreditor Agreement.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Administrative
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the RFA
Intercreditor Agreement.  In the event of any conflict between the terms of the
RFA Intercreditor Agreement and this Agreement, the terms of the RFA
Intercreditor Agreement shall govern and control.
 
 
83

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

 
BORROWER:
RITE AID FUNDING II
               
By:
/s/ James J. Comitale    
Name:
James J. Comitale     Title: Vice President



 
Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
               
By:
/s/ Thomas M. Halsch      
Name:
Thomas M. Halsch      
Title:
Vice President




 
LENDERS:
CITICORP NORTH AMERICA, INC.
               
By:
 /s/ Thomas M. Halsch      
Name:
Thomas M. Halsch      
Title:
Vice President




 
COLLECTION AGENT:
RITE AID HDQTRS. FUNDING, INC.
               
By:
/s/ James J. Comitale      
Name:
 James J. Comitale      
Title:
 Vice President 

 

 
Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
ORIGINATORS:
RITE AID CORPORATION
RITE AID OF CONNECTICUT, INC.
RITE AID OF DELAWARE, INC.
RITE AID OF GEORGIA, INC.
RITE AID OF INDIANA, INC.
RITE AID OF KENTUCKY, INC.
RITE AID OF MAINE, INC.
RITE AID OF MARYLAND, INC.
RITE AID OF MICHIGAN, INC.
RITE AID OF NEW HAMPSHIRE, INC.
RITE AID OF NEW JERSEY, INC.
RITE AID OF NEW YORK, INC.
RITE AID OF OHIO, INC.
RITE AID OF PENNSYLVANIA, INC.
RITE AID OF TENNESSEE, INC.
RITE AID OF VERMONT, INC.
RITE AID OF VIRGINIA, INC.
RITE AID OF WASHINGTON, D.C., INC.
RITE AID OF WEST VIRGINIA, INC.
KEYSTONE CENTERS, INC.
THE LANE DRUG COMPANY
RITE AID DRUG PALACE, INC.
THRIFTY PAYLESS, INC.
HARCO, INC.
PERRY DRUG STORES, INC.
APEX DRUG STORES, INC.
PDS-1 MICHIGAN, INC.
RDS DETROIT, INC.
K & B ALABAMA CORPORATION
K & B LOUISIANA CORPORATION
K & B MISSISSIPPI CORPORATION
K & B TENNESSEE CORPORATION
ECKERD CORPORATION
GENOVESE DRUG STORES, INC.
EDC DRUG STORES, INC.
MAXI DRUG, INC.
MAXI DRUG SOUTH, L.P.
MAXI DRUG NORTH, INC.
MAXI GREEN, INC.
THRIFT DRUG, INC.
               
By:
/s/ Robert B. Sari      
Name:
Robert B. Sari      
Title:
Exec. VP and Gen. Counsel of Rite Aid Corp.
VP as to all other originators



Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 
 
ANNEX D
 
 
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
Dated __________ __, 200___
 


 Reference is made to the Credit Agreement, dated as of February 18, 2009, as
amended to date (the “Agreement”), among RITE AID FUNDING II, as the Borrower,
the “Lenders” party thereto from time to time, CITICORP NORTH AMERICA, INC., a
Delaware corporation (“CNAI”), as Administrative Agent (the “Administrative
Agent”) for the Lenders, RITE AID HDQTRS. FUNDING, INC., a Delaware corporation,
as Collection Agent, and each of the Originators named therein.  Terms defined
in the Agreement are used herein with the same meaning.
 
_________________ (the “Assignor”) and ________________ (the “Assignee”) agree
as follows:
 
 1.          Purchase and Sale.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations under the
Agreement as of the date hereof equal to the percentage (the “Percentage”)
interest specified on the signature page hereto of all outstanding rights and
obligations of all Lenders under the Agreement.  After giving effect to such
sale and assignment, [the Assignee’s Commitment] [the amount of the Loans owned
by the Assignee] will be as set forth in Section 2 of the signature page
hereto.  [As consideration for the sale and assignment contemplated in this
Section 1, the Assignee shall pay to the Assignor on the Effective Date (as
hereinafter defined) in immediately available funds an amount equal to
$_________, representing the purchase price payable by the Assignee for the
Loans sold and assigned to the Assignee under this Section 1.]¹
 
 2.          Representations and Disclaimers of Assignor.  The Assignor
 
i.           represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim;
 
ii.          makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Agreement or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any other instrument or
document furnished pursuant thereto; and
___________________________
¹           Include bracketed text if Assignor holds a portion of Loans on the
Effective Date.
 
D-1

--------------------------------------------------------------------------------


 
iii.          makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, the Originators, the
Collection Agent, the Parent or Cayman SPE I or the performance or observance by
the Borrower, the Originators, the Collection Agent, the Parent or Cayman SPE I
of any of their obligations under the Agreement or any other instrument or
document furnished pursuant thereto.
 
 3.          Representations and Agreements of Assignee.  The Assignee
 
i.           confirms that it has received a copy of the Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01(k) of the Agreement and Section 6(c) of each of the Parent
Undertakings and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance Agreement;
 
ii.           agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
 
iii.           appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto;
 
iv.           agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement and this Assignment and
Acceptance Agreement are required to be performed by it as a Lender;
 
v.           specifies as its address for notices the office set forth beneath
its name on the signature pages hereof;
 
vi.           represents that this Assignment and Acceptance Agreement has been
duly authorized, executed and delivered by the Assignee pursuant to its
corporate powers and constitutes the legal, valid and binding obligation of the
Assignee; and
 
vii.          if the Assignee is organized under the laws of a jurisdiction
outside the United States, (A) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such taxes at a rate reduced by an applicable tax treaty, and (B) agrees to
provide the Administrative Agent (to the extent permitted by applicable law)
with similar forms for each subsequent tax year of the Assignee in which
payments are to be made to the Assignee under the Agreement.
 
D-2

--------------------------------------------------------------------------------


 
4.         Effectiveness of Assignment.
 
a.           Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent.  The effective date of
this Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified in Section 3 of the signature
page hereto (the “Effective Date”).
 
b.           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Agreement and,
to the extent provided in this Assignment and Acceptance Agreement, have the
rights and obligations of a Lender thereunder and hereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance
Agreement, relinquish its rights and be released from its obligations under the
Agreement.
 
c.           Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent, the Borrower or the
Collection Agent, as the case may be, shall make all payments under the
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Agreement for periods prior to the Effective
Date directly between themselves.
 
5.           GOVERNING LAW.  THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on the
signature page hereto.
 
[Remainder of this page intentionally left blank]
 
D-3

--------------------------------------------------------------------------------



Signature Page
to Rite Aid Funding II Assignment and Acceptance Agreement
Dated __________   ____, 20__
 
Section 1.
   
Percentage:
  ______%
Section 2.
   
[Assignee’s Commitment:
$______]
 
[Aggregate Outstanding Principal of
   
Loans held by the Assignee:
$______]
Section 3.
   
Effective Date:²
________ __, 200_



 

 
[NAME OF ASSIGNOR]
                   
By:
     
Title:
       
[NAME OF ASSIGNEE]
                   
By:
     
Title:
       
Address for Notices:
       
[Insert]




___________________________
²           This date should be no earlier than the date of acceptance by the
Administrative Agent.
 
D-4

--------------------------------------------------------------------------------





 
Accepted this _____ day of
 
________ __, 200_
     
CITICORP NORTH AMERICA, INC., as Administrative Agent
       
By:
     
Title:





D-5

--------------------------------------------------------------------------------


 
ANNEX E
 
[Form of Funds Transfer Letter]
 
[Letterhead of the Borrower]
 
[Date]
 
Citicorp North America, Inc.,
  as Administrative Agent
390 Greenwich Street
New York, New York  10013
 
Re:  Funds Transfers
 
Gentlemen:
 
This letter is the Funds Transfer Letter referred to in the Credit Agreement,
dated as of February 18, 2009, as modified, amended or restated from time to
time (the “Credit Agreement”; terms used in the Credit Agreement, unless
otherwise defined herein, having the meaning set forth therein) among the
undersigned, the Lenders, you, as Administrative Agent for the Lenders, the
Collection Agent and the Originators.
 
You are hereby directed to deposit all funds representing proceeds of the Loans
to be made on the Effective Date to [Account Number], at [Name, Address and ABA
Number of Bank].
 
The provisions of this Letter may not be changed or amended orally, but only by
a writing in substantially the form of this letter signed by the undersigned and
acknowledged by you.
 

 
Very truly yours,
     
Rite Aid Funding II
       
By:
     
Title:



Receipt acknowledged:
 
CITICORP NORTH AMERICA, INC.,
 
    as Administrative Agent
 
By: ___________________________
      Title:
 
E-1

--------------------------------------------------------------------------------




Annex F
 
NOTE
 
New York, New York
 
$______________
_________, 2009
   

FOR VALUE RECEIVED, THE UNDERSIGNED, Rite Aid Funding II, a Cayman Islands
exempted company incorporated with limited liability (the “Borrower”), promises
to pay to the order of [Name of Lender] (“Payee”), the principal sum of
______________ ($____________) or, if less, the aggregate unpaid principal
amount of all Loans shown on the schedule attached hereto (and any continuation
thereof) and/or in the records of the Payee pursuant to that certain Credit
Agreement, dated as of February 18, 2009 (together with all amendments,
restatements and other modifications, if any, from time to time thereafter made
thereto, the “Credit Agreement”), among Rite Aid Funding II, as borrower, the
“Lenders” party thereto from time to time, Citicorp North America, Inc., as
Administrative Agent, Rite Aid Hdqtrs. Funding, Inc., as the collection agent,
and the parties thereto named as Originators.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until paid in full, and any
fees, expenses and other amounts due to Payee under the Credit Agreement, at the
rates per annum and on the dates specified in the Credit Agreement.  In any
event, all principal, interest and any fees, expenses and other amounts due to
Payee under the Credit Agreement shall be due and payable on the Maturity Date.
 
Payments of principal, interest and any fees, expenses and other amounts due to
Payee under the Credit Agreement are to be made in lawful money of the United
States of America in same day or immediately available funds to the account
designated by the Administrative Agent from time to time in accordance with the
Credit Agreement.
 
This Note is a Note referred to in, and evidences indebtedness incurred under,
the Credit Agreement, and the holder hereof is entitled to the benefits of the
Credit Agreement, to which reference is also made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this Note.  Unless otherwise defined,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
 
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.
 
The Borrower hereby irrevocably submits to the non-exclusive jurisdiction of any
New York State or Federal court sitting in New York City in any action or
proceeding arising out of or relating to this Note, and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court.  The Borrower hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.  The Borrower agrees that a final
judgment in any such action or
 
F-1

--------------------------------------------------------------------------------


 
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
The Borrower consents to the service of any and all process in any such action
or proceeding by the mailing of copies of such process to it at its address
specified in Section 11.02 of the Credit Agreement.  Nothing in this Note shall
affect the right of the Payee or its assignees to serve legal process in any
other manner permitted by law.
 
To the extent that the Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Borrower hereby
irrevocably waives such immunity in respect of its obligations under this Note.
 
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in U.S. Dollars into another currency, the Borrower
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the judgment creditor could purchase U.S. Dollars with such other
currency at New York, New York on the Business Day preceding that on which final
judgment is given.
 
The obligation of the Borrower in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than U.S. Dollars, be
discharged only to the extent that on the Business Day following receipt by the
Payee, the Payee may in accordance with normal banking procedures purchase U.S.
Dollars with such other currency; if the U.S. Dollars so purchased are less than
the sum originally due to the Payee in U.S. Dollars, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Payee against such loss.
 
THIS NOTE SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 

 
RITE AID FUNDING II
             
By:
     
Title:





F-2

--------------------------------------------------------------------------------






Schedule attached to Note dated  _________________, 2009 of Rite Aid Funding II
payable to the order of ______________________________________
 
 
Date of Loan/Repayment
 
Amount of Loan
 
Amount of Repayment
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 


F-3